Exhibit 10.5

Execution Copy

 

 

 

$295,000,000

CREDIT AGREEMENT

dated as of

June 27, 2014

among

SCHOOL BUS HOLDINGS INC.,

as Holdings,

PEACH COUNTY HOLDINGS, INC. and

BLUE BIRD BODY CORPORATION,

as Intermediate Parents,

BLUE BIRD BODY COMPANY,

as Borrower,

THE LENDERS PARTY HERETO

and

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent

 

 

SG AMERICAS SECURITIES, LLC,

MACQUARIE CAPITAL (USA) INC. and

FIFTH THIRD BANK,

as Joint Bookrunners and Joint Lead Arrangers

and

MACQUARIE CAPITAL (USA) INC. and

FIFTH THIRD BANK,

as Co-Syndication Agents

 

 

 

 

Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     41   

SECTION 1.03 Terms Generally

     41   

SECTION 1.04 Accounting Terms; GAAP

     42   

SECTION 1.05 Effectuation of Transactions

     42   

SECTION 1.06 Currency Translation

     42   

SECTION 1.07 Letter of Credit Amounts

     42   

SECTION 1.08 Pro Forma Calculations

     43    ARTICLE II    The Credits   

SECTION 2.01 Commitments

     43   

SECTION 2.02 Loans and Borrowings

     43   

SECTION 2.03 Requests for Borrowings

     44   

SECTION 2.04 Swing Line Loans

     45   

SECTION 2.05 Letters of Credit

     47   

SECTION 2.06 Funding of Borrowings

     52   

SECTION 2.07 Interest Elections

     53   

SECTION 2.08 Termination and Reduction of Commitments

     54   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     54   

SECTION 2.10 Maturity and Amortization of Term Loans

     55   

SECTION 2.11 Prepayment of Loans

     57   

SECTION 2.12 Fees

     64   

SECTION 2.13 Interest.

     65   

SECTION 2.14 Alternate Rate of Interest

     66   

SECTION 2.15 Increased Costs

     67   

SECTION 2.16 Break Funding Payments

     68   

SECTION 2.17 Taxes

     68   

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     71   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     73   

SECTION 2.20 Incremental Credit Extensions

     74   

SECTION 2.21 Defaulting Lenders

     77   

SECTION 2.22 Illegality

     79   

SECTION 2.23 Repricing Transactions

     79   

 

   ii    Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties

SECTION 3.01 Organization; Powers

  80   

SECTION 3.02 Authorization; Enforceability

  80   

SECTION 3.03 Governmental and Third-Party Approvals; No Conflicts

  80   

SECTION 3.04 Financial Condition; No Material Adverse Effect

  81   

SECTION 3.05 Properties

  81   

SECTION 3.06 Litigation and Environmental Matters

  81   

SECTION 3.07 Compliance with Laws and Agreements

  82   

SECTION 3.08 Investment Company Status

  82   

SECTION 3.09 Taxes

  82   

SECTION 3.10 ERISA; Labor Matters

  82   

SECTION 3.11 Disclosure; Undisclosed Liabilities

  83   

SECTION 3.12 Subsidiaries; Equity Interests

  83   

SECTION 3.13 Intellectual Property; Licenses, Etc

  83   

SECTION 3.14 Solvency

  83   

SECTION 3.15 Federal Reserve Regulations

  84   

SECTION 3.16 PATRIOT ACT; FCPA; OFAC

  84   

SECTION 3.17 Use of Proceeds

  84   

SECTION 3.18 Security Interests

  85   

SECTION 3.19 Insurance

  85   

SECTION 3.20 Status of Holdings and the Intermediate Parent Companies

  85    ARTICLE IV Conditions

SECTION 4.01 Effective Date

  85   

SECTION 4.02 Each Credit Event

  87    ARTICLE V Affirmative Covenants

SECTION 5.01 Financial Statements and Other Information

  88   

SECTION 5.02 Notices of Material Events; Other Information

  90   

SECTION 5.03 Information Regarding Collateral

  90   

SECTION 5.04 Existence; Conduct of Business

  90   

SECTION 5.05 Payment of Taxes, etc

  91   

SECTION 5.06 Maintenance of Properties

  91   

SECTION 5.07 Insurance

  91   

SECTION 5.08 Books and Records; Inspection and Audit Rights; Lender Calls

  91   

SECTION 5.09 Compliance with Laws

  92   

SECTION 5.10 Use of Proceeds and Letters of Credit

  92   

SECTION 5.11 Additional Restricted Subsidiaries

  93   

SECTION 5.12 Further Assurances

  93   

 

iii Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.13 Compliance with ERISA

  94   

SECTION 5.14 Maintenance of Ratings

  94   

SECTION 5.15 Certain Post-Closing Obligations

  94    ARTICLE VI Negative Covenants

SECTION 6.01 Indebtedness; Certain Equity Securities

  94   

SECTION 6.02 Liens

  97   

SECTION 6.03 Fundamental Changes

  99   

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

  100   

SECTION 6.05 Asset Sales

  103   

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness

  104   

SECTION 6.07 Transactions with Affiliates

  107   

SECTION 6.08 Restrictive Agreements

  108   

SECTION 6.09 Amendment of Junior Financing and Organizational Documents

  108   

SECTION 6.10 Total Net Leverage Ratio

  109   

SECTION 6.11 Changes in Fiscal Periods

  109    ARTICLE VII Events of Default

SECTION 7.01 Events of Default

  109   

SECTION 7.02 Right to Cure

  112   

SECTION 7.03 Application of Funds

  113    ARTICLE VIII Administrative Agent

SECTION 8.01 Appointment and Authority

  113   

SECTION 8.02 Rights as a Lender

  113   

SECTION 8.03 Exculpatory Provisions

  114   

SECTION 8.04 Reliance by Administrative Agent

  114   

SECTION 8.05 Delegation of Duties

  115   

SECTION 8.06 Resignation of Administrative Agent

  115   

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

  116   

SECTION 8.08 No Other Duties, Etc

  116   

SECTION 8.09 Administrative Agent May File Proofs of Claim; Authorization to
Enter into Subordination Agreement

  116   

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement

  117   

 

iv Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX Miscellaneous

SECTION 9.01 Notices

  118   

SECTION 9.02 Waivers; Amendments

  120   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

  123   

SECTION 9.04 Successors and Assigns

  125   

SECTION 9.05 Survival

  130   

SECTION 9.06 Counterparts; Integration; Effectiveness

  130   

SECTION 9.07 Severability

  131   

SECTION 9.08 Right of Setoff

  131   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

  131   

SECTION 9.10 WAIVER OF JURY TRIAL

  132   

SECTION 9.11 Headings

  132   

SECTION 9.12 Confidentiality

  132   

SECTION 9.13 USA Patriot Act

  134   

SECTION 9.14 Judgment Currency

  134   

SECTION 9.15 Release of Liens and Guarantees

  134   

SECTION 9.16 No Advisory or Fiduciary Responsibility

  135   

SECTION 9.17 Interest Rate Limitation

  136   

 

SCHEDULES:

SCHEDULE 2.01

  —    Commitments

SCHEDULE 3.05

  —    Owned Real Property

SCHEDULE 3.12

  —    Subsidiaries; Equity Interests

SCHEDULE 5.15

  —    Certain Post-Closing Obligations

SCHEDULE 6.01

  —    Existing Indebtedness

SCHEDULE 6.02

  —    Existing Liens

SCHEDULE 6.04(d)

  —    Existing Investments

SCHEDULE 6.07

  —    Existing Affiliate Transactions

SCHEDULE 6.08

  —    Existing Restrictions

SCHEDULE 9.01

  —    Notices

EXHIBITS:

EXHIBIT A-1

  —    Form of Assignment and Assumption

EXHIBIT A-2

  —    Form of Affiliated Lender Assignment and Assumption

EXHIBIT B

  —    Form of Guarantee Agreement

EXHIBIT C

  —    Form of Perfection Certificate

EXHIBIT D

  —    Form of Collateral Agreement

EXHIBIT E-1

  —    Form of Closing Certificate

EXHIBIT E-2

  —    Form of Solvency Certificate

EXHIBIT F

  —    Form of Intercompany Note

EXHIBIT G-1

  —    Form of Specified Discount Prepayment Notice

EXHIBIT G-2

  —    Form of Specified Discount Prepayment Response

EXHIBIT G-3

  —    Form of Discount Range Prepayment Notice

EXHIBIT G-4

  —    Form of Discount Range Prepayment Offer

 

v Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT G-5

  —    Form of Solicited Discounted Prepayment Notice

EXHIBIT G-6

  —    Form of Solicited Discounted Prepayment Offer

EXHIBIT G-7

  —    Form of Acceptance and Prepayment Notice

EXHIBIT H

  —    Form of United States Tax Compliance Certificate

EXHIBIT I-1

  —    Form of Borrowing Request

EXHIBIT I-2

  —    Form of Issuance Notice

EXHIBIT J

  —    Form of Prepayment Notice

EXHIBIT K

  —    Form of Compliance Certificate

EXHIBIT L-1

  —    Form of Term Note

EXHIBIT L-2

  —    Form of Revolving Credit Note

 

vi Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 27, 2014 (this “Agreement”), SCHOOL BUS
HOLDINGS INC., a Delaware corporation (“Holdings”), PEACH COUNTY HOLDINGS, INC.,
a Delaware corporation, and BLUE BIRD BODY CORPORATION, a Delaware corporation,
as Intermediate Parents, BLUE BIRD BODY COMPANY, a Georgia corporation (the
“Borrower”), the LENDERS party hereto, SOCIÉTÉ GÉNÉRALE, as an Issuing Bank and
the Swingline Lender, and SOCIÉTÉ GÉNÉRALE, as Administrative Agent.

WHEREAS, the Borrower intends to make a special one-time cash dividend payment
to Holdings to permit Holdings, in turn, to make a one-time special cash
dividend payment to its equity holders and certain payments to management of the
Borrower under a phantom equity plan on or no later than sixty (60) days after
the Effective Date up to an aggregate total amount of $250,000,000 (the “Special
Dividend”).

WHEREAS, the Borrower has requested that the Lenders extend credit in an
aggregate principal amount not in excess of $295,000,000, consisting of
$235,000,000 aggregate principal amount of Term Loans to be made on the
Effective Date and $60,000,000 aggregate principal amount of Revolving
Commitments (including a letter of credit sub-facility). The proceeds of
(a) Term Loans will be used (x) on or no later than sixty (60) days after the
Effective Date to finance in part, together with available unrestricted cash on
hand, the Special Dividend, (y) on the Effective Date, to refinance certain
existing indebtedness of the Borrower and its Subsidiaries and (z) on the
Effective Date, to pay the Transaction Costs and (b) the Revolving Facility will
be available after the Effective Date to provide funding for working capital and
general corporate purposes of the Borrower and its Subsidiaries not prohibited
under the Loan Documents. No proceeds of the Revolving Facility will be applied
toward the Special Dividend.

WHEREAS, the Lenders are willing to extend such credit to the Borrower and its
Subsidiaries on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-7.

 

Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate. Notwithstanding anything to the contrary herein, the
Adjusted Eurodollar Rate with respect to Term Loans for any Interest Period
shall not, in any event, be less than 1.00% per annum.

“Administrative Agent” means Société Générale, in its capacity as administrative
agent and collateral agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Lender” means, at any time, any Lender that is a Sponsor or any
Affiliate of the Borrower at such time.

“Affiliated Lender Assignment and Assumption” has the meaning given to such term
in Section 9.04(f)(vii).

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, an Adjusted Eurodollar Rate
floor greater than 1.00% or an Alternate Base Rate floor greater than 2.00%,
with respect to any Term Loans, respectively (with such increased amount being
equated to interest margins for purposes of determining any increase to the
Applicable Rate with respect to any Loan), or otherwise; provided that OID and
up-front fees shall, for floating rate Indebtedness, be equated to interest rate
assuming a 4-year life to maturity; and provided, further, that “All-In Yield”
shall not include arrangement, underwriting or other fees paid to the Arrangers
(or Persons serving in similar capacities).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted Eurodollar
Rate in effect on such day for a one-month Interest Period commencing on the
second Business Day after such day plus 1.00%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) or (c) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate, respectively. For the
avoidance of doubt, the Adjusted Eurodollar Rate for purposes of clause (c) of
this definition in respect of Term Loans shall not in any event be less than
1.00% per annum.

 

2 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the total Revolving Exposure at
that time, giving effect to any assignments pursuant to this Agreement and to
any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, (a) with respect to any Term Loan,
(i) 4.50% per annum, in the case of an ABR Loan, or (ii) 5.50% per annum, in the
case of a Eurodollar Loan, and (b) with respect to any Revolving Loan
(i) 4.50% per annum, in the case of an ABR Loan, or (ii) 5.50% per annum, in the
case of a Eurodollar Loan.

“Approved Bank” has the meaning specified in clause (d) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A-1 or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed or engaged by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

 

3 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of October 1, 2011, September 29, 2012 and September 28, 2013 and
the related consolidated statements of earnings and cash flows of Holdings for
each year in the three year period ended September 30, 2013, including the notes
thereto.

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to:

(a) the sum, without duplication, of:

(i) an amount (if positive) equal to the cumulative amount of Excess Cash Flow
for each fiscal year of Holdings (commencing with the fiscal year ending
September 30, 2015) ending prior to the Reference Time for which financial
statements have been delivered pursuant to Section 5.01(a) that has not been
applied (and would not be required to be applied) to prepay Loans pursuant to
Section 2.11(e) (without giving effect to the proviso thereto), plus

(ii) the amount of any cash or Cash Equivalents received by Holdings (other than
from a Restricted Subsidiary thereof) from and including the Business Day
immediately following the Effective Date through and including the Reference
Time from the issuance and sale of its Qualified Equity Interests and
contributed to the Borrower or any Restricted Subsidiary as common equity,
except to the extent (x) constituting a Cure Amount or (y) applied pursuant to
Sections 6.04(b)(ii), plus

(iii) the amount of any returns, profits, distributions or similar amounts
received in cash or Cash Equivalents by the Borrower or any Restricted
Subsidiary or any amounts received by the Borrower or any Restricted Subsidiary
upon any Disposition, in each case, in respect of any Investment made by such
Person in reliance on Section 6.04(j), plus

(iv) the Net Proceeds of any Indebtedness incurred pursuant to
Section 6.01(a)(viii) which have not otherwise been utilized at or prior to such
Reference Time, plus

(v) the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from and including the Effective Date through and including
the Reference Time, minus

(b) the sum, without duplication, of:

(i) the aggregate amount of Restricted Payments made pursuant to
Section 6.06(a)(vi) prior to the Reference Time; plus

(ii) the aggregate amount of Investments made in reliance on Section 6.04(j)
prior to the Reference Time; plus

(iii) the aggregate amount of prepayments of Junior Financing made in reliance
on Section 6.06(b)(iv) prior to the Reference Time.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

4 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means any borrowing of (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) Swingline Loans.

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
$500,000, (b) in the case of an ABR Revolving Borrowing, $250,000 and (c) in the
case of Swingline Loans, $100,000; provided that such amounts may be less if
such amount represents all the remaining availability under the Revolving
Commitments.

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
$250,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and (c) in the
case of Swingline Loans, $50,000; provided, that such amounts may be less if
such amount represents all the remaining availability under the Revolving
Commitments.

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit I, for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures,
whether or not made through the incurrence of Indebtedness, by Holdings, the
Borrower or any Restricted Subsidiary during such period for the acquisition,
leasing (pursuant to a Capitalized Lease), construction,

 

5 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

replacement, repair, substitution or improvement of fixed or capital assets or
additions to equipment, in each case required to be capitalized under GAAP on
the consolidated balance sheet of Holdings; excluding (a) interest capitalized
during construction, and (b) all insurance proceeds and condemnation awards
received on any account of any Casualty Event to the extent any such amounts are
actually applied to repair or reconstruct the damaged property or property
affected by the condemnation or taking in connection with such Casualty Event.

“Capital Lease Obligations” of any Person means the obligations of such Person
under Capitalized Leases and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded on a balance sheet as capitalized leases.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000 (an “Approved
Bank”), (e) deposit accounts maintained with (i) any bank that satisfies the
criteria described in clause (d) above, or (ii) any other bank organized under
the laws of the United States or any state thereof so long as the full amount
maintained with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clauses (a) or (d) above, (g) debt securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the criteria described in clause (d) above,
and (h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“Cash Management Obligations” means obligations of Holdings, the Borrower or any
Restricted Subsidiary owed to any Lender or its Affiliates in respect of any
overdraft and related liabilities arising from treasury, depository, credit
card, purchasing card and cash management services or any automated clearing
house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“CFC” means a Person that is a “controlled foreign corporation” under
Section 957 of the Code.

“Change in Control” means:

 

6 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(a) the failure of Holdings to own, directly or indirectly, all of the Equity
Interests of the Borrower;

(b) at any time prior to a Qualified IPO, the Sponsors collectively shall fail
to own beneficially (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings;

(c) at any time following a Qualified IPO, the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the date hereof), other than the Sponsors, of Equity Interests
representing 35% or more of the aggregate ordinary voting power (or the
equivalent thereof) represented by the issued and outstanding Equity Interests
in Holdings and the percentage of the aggregate ordinary voting power (or the
equivalent thereof) so held by such Person or group is greater than the
percentage of the aggregate ordinary voting power (or the equivalent thereof)
represented by the Equity Interests in Holdings held by the Sponsors;

(d) at any time, the occupation of a majority of the seats (other than vacant
seats) on the Board of Directors of Holdings by Persons who were neither
(i) nominated, designated or approved by the Board of Directors of Holdings or
the Sponsors nor (ii) appointed by directors so nominated, designated or
approved; or

(e) the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in the documentation governing any Junior Financing
that is Material Indebtedness if the effect of such event is to permit the
holders of such Material Indebtedness to require such Indebtedness to be repaid,
redeemed or repurchased.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other Requirement
of Law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other Requirement of Law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans, Term Loans or Incremental Term Loans, (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment, Swingline
Commitment, Term Commitment, Incremental Term Commitment or Revolving Commitment
Increase, and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Secured
Obligations.

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) Holdings, the
Borrower, and each of the Restricted Subsidiaries (other than any Excluded
Subsidiary), either (x) a counterpart of the Guarantee Agreement duly executed
and delivered on behalf of such Person or (y) in the case of any Person that is
required to become a Loan Party after the Effective Date (including by ceasing
to be an Excluded Subsidiary), a supplement to the Guarantee Agreement, in
substantially the form specified therein (with such changes as may be reasonably
acceptable to the Administrative Agent), duly executed and delivered on behalf
of such Person, (ii) Holdings, the Borrower and each Subsidiary Loan Party
either (x) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a Loan
Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, at the reasonable request of
the Administrative Agent, opinions of the type referred to in Section 4.01(b)
and (iii) the Borrower, a completed Perfection Certificate, duly executed and
delivered by the Borrower;

(b) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (other
than such Equity Interests in Immaterial Subsidiaries), together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(c) if any Indebtedness for borrowed money of Holdings, the Borrower or any
Restricted Subsidiary is owing by such obligor to any Loan Party, such
Indebtedness shall be evidenced by a promissory note that shall have been
pledged pursuant to the Collateral Agreement, and the Administrative Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank (it being understood that any
Restricted Subsidiary not a signatory to the Intercompany Note on the Effective
Date may execute a joinder to the Intercompany Note at any time after the
Effective Date by providing written notice to the Administrative Agent and
delivering such joinder to the Administrative Agent in order to become a party
thereto, together with an undated instrument of transfer with respect thereto
endorsed in blank);

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording; and

 

8 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received, to the extent customary and
appropriate in the applicable jurisdiction as determined by the Administrative
Agent in its reasonable discretion, (i) counterparts of a Mortgage with respect
to each Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property, (ii) a policy or policies of title insurance (or marked
commitments to issue the same) issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a first priority Lien
(subject to Permitted Encumbrances) on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements as the Administrative Agent may reasonably request in
writing, (iii) if any Mortgaged Property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under applicable law, including
Regulation H of the Board of Governors, and (iv) such legal opinions as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if, and
for so long as the Administrative Agent and the Borrower reasonably agree that,
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees, shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (b) no action to
perfect a security interest in motor vehicles and other assets subject to
certificates of title shall be required other than the filing of a financing
statement under the Uniform Commercial Code and (c) in no event shall the
Collateral include any Excluded Assets to the extent, and for so long as, such
property constitutes Excluded Assets. The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Restricted
Subsidiary (including extensions beyond the Effective Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Revolving Commitment Increase, Term Commitment or Incremental Term Commitment of
any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c) substantially in the form attached hereto as Exhibit
L.

“Connection Income Taxes” means, with respect to the Administrative Agent or
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Lender and the jurisdiction imposing such Tax (other
than connections arising from such Administrative Agent or Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

9 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(i) without duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person and its Subsidiaries for such period:

(A) Consolidated Interest Expense,

(B) net income tax expense calculated in accordance with GAAP,

(C) depreciation expense,

(D) amortization expense (including amortization of deferred financing fees or
costs),

(E) the amount of any extraordinary or non-recurring charges and expenses,

(F) Transaction Costs (including any upfront financing fees and other agent and
lender fees and any amortization of OID in connection with the Facilities) and
fees and expenses incurred in connection with any amendments, waivers or other
modifications to any of the Facilities,

(G) to the extent deducted in the determination of Consolidated Net Income (and
not otherwise added back), payments to management in connection with the Special
Dividend,

(H) loss on Disposition of assets,

(I) non-cash losses attributable to Swap Agreements,

(J) restructuring charges, accruals or reserves (including restructuring costs
related to acquisitions after the Effective Date and adjustments to existing
reserves and including any unusual or non-recurring operating expenses directly
attributable to the implementation of cost savings initiatives, severance,
relocation costs, integration and other business optimization expenses, signing
costs, retention or completion bonuses, transition costs, costs related to
opening of facilities, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities)); provided that the
aggregate amount added back to Consolidated Net Income pursuant to this clause
(J) for any Test Period shall not exceed $7,500,000 (calculated prior to giving
effect to any adjustment pursuant to this clause (J)),

(K) any other non-cash expenses, losses or charges for such period,

(L) any transaction fees, costs or expenses in connection with (whether or not
consummated) any incurrence of Indebtedness, Disposition, Restricted Payment or
Investment, in each case, to the extent permitted under this Agreement,

(M) management, monitoring, consulting or advisory fees or expenses paid in cash
for services provided by Cerberus Operations and Advisory, but solely to the
extent permitted under Section 6.07(xii), and

 

10 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(N) payments made pursuant to Section 6.06(a)(iv) but solely to the extent such
payments are permitted to be made thereunder,

minus

(ii) without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period, to the extent included in determining
Consolidated Net Income of such Person for such period:

(A) gains on Disposition of assets,

(B) non-cash gains attributable to purchase accounting,

(C) any other non-cash income or gains,

(D) unrealized gains on Swap Agreements, and

(E) the amount of any extraordinary or non-recurring gains and income.

Solely for the fiscal year ending September 30, 2014, there shall be added to
Consolidated EBITDA such amounts actually paid in respect of the Borrower’s
Management Incentive Bonus Plan that are in excess of the accrual reserve
amounts allocated based on the forecast level of 200% of the target bonus level
for such fiscal year, which amounts are included in the Projections provided to
the Administrative Agent and which final add-back amount shall be subject to the
Administrative Agent’s approval.

“Consolidated Interest Expense” means, with respect to any Person, for any
period, gross interest expense for such period determined on a consolidated
basis and in accordance with GAAP (including interest expense paid to Affiliates
of such Person), less gross interest income for such period.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the aggregate amount of cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries (as determined based on a trailing four
fiscal quarter average basis), but excluding (i) cash and Cash Equivalents which
are listed as “restricted” on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries and (ii) cash and Cash Equivalents otherwise subject to
any Liens (other than Liens of the type described in clauses (a) or (i) of the
definition of “Permitted Encumbrances” and Liens securing the Secured
Obligations).

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Restricted Subsidiaries
(or, in the case of the Borrower, of the Borrower, its Restricted Subsidiaries
and Micro Bird so long as the Borrower owns a joint interest therein and Micro
Bird does not constitute a Restricted Subsidiary) for such period, determined on
a consolidated basis, excluding any extraordinary income or loss and calculated
in accordance with GAAP. Notwithstanding the foregoing, the following shall be
excluded from Consolidated Net Income: (a) the net income of any Person in which
such Person or one of its Restricted Subsidiaries has a joint interest with a
third-party except to the extent of the amount of dividends or distributions
actually paid to such Person or Restricted Subsidiary during such period;
provided, that solely for purposes of determining Consolidated Net Income for
the Borrower and its Restricted Subsidiaries for the fiscal year ending
September 30, 2014, Consolidated Net Income for the Borrower and its Restricted
Subsidiaries shall include the net income (or loss) attributable to Micro Bird
without regard to the restrictions set forth above in this clause (a); (b) the
net income of any other Person arising

 

11 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

and not assumed prior to such other Person becoming a Subsidiary of such Person
or merging or consolidating into such Person or its Subsidiaries; and (c) any
after-tax gains or losses attributable to discontinued operations.

“Consolidated Total Assets” means, the consolidated total assets of Holdings and
its Restricted Subsidiaries as set forth on the consolidated balance sheet of
Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date and required to be classified as Indebtedness on their
balance sheet, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of acquisition method accounting in connection with any Permitted
Acquisition (or other similar Investment permitted hereunder)) consisting only
of indebtedness for borrowed money, unreimbursed obligations under drawn letters
of credit (to the extent not reimbursed within one Business Day following such
drawing), obligations in respect of Capitalized Leases and purchase money
indebtedness and debt obligations evidenced by bonds, debentures, notes or
similar instruments.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries on such date, including current deferred revenue but excluding,
without duplication, (i) the current portion of any Funded Debt, (ii) all
Indebtedness consisting of Loans and obligations under Letters of Credit to the
extent otherwise included therein, (iii) the current portion of interest,
(iv) the current portion of current and deferred income taxes and (v) any
current liability to the extent there is a corresponding restricted cash
deposit; provided that, for purposes of calculating Excess Cash Flow, increases
or decreases in working capital (A) arising from acquisitions or dispositions by
Holdings and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude any changes in current assets
or current liabilities as a result of (y) any reclassification in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
directly or indirectly is in Control of, is Controlled by, or is under common
Control with, such Person and (a) is organized by such Person primarily for the
purpose of making equity investments in one or more companies or (b) is a fund
or account managed by such Person or an Affiliate of such Person.

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Debt Fund Affiliate” has the meaning assigned to such term in Section 9.04.

 

12 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, by the time and on the Business Day required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to or does not comply with its funding obligations or has made a
public statement or provided any written notification to any Person to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent (whether acting on
its own behalf or at the reasonable request of the Borrower (it being understood
that the Administrative Agent shall comply with any such reasonable request)),
to confirm in a manner satisfactory to the Administrative Agent and the Borrower
that it will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, on or after the Effective Date, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, unless, in the case of this clause (d), the Borrower and the
Administrative Agent are each reasonably satisfied that such Lender will remain
capable of performing its obligations hereunder; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit G-3.

 

13 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit G-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discounted Prepayment
Offers or Borrower Solicitation of Discount Range Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.11(a)(ii)(B),
Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Domestic Subsidiary” means any Domestic Subsidiary that directly
or indirectly owns no material assets other than Equity Interests of one or more
Foreign Subsidiaries that are CFCs.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date which is 180 days after the Latest
Maturity Date; provided, however, that (i) an Equity Interest in any Person that
would not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “casualty or
condemnation event” or a “change of control”

 

14 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable, the cancellation or
expiration (or cash collateralization) of all Letters of Credit and the
termination of the Commitments and (ii) if an Equity Interest in any Person is
issued pursuant to any plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof) or any of its Restricted Subsidiaries, such
Equity Interest shall not constitute a Disqualified Equity Interest solely
because it may be required to be repurchased by Holdings (or any direct or
indirect parent company thereof) or any of its Restricted Subsidiaries in order
to satisfy applicable statutory or regulatory obligations of such Person;
provided, further, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests.

“Disqualified Institutions” means (a) (x) those Persons specifically identified
in writing by the Borrower to the Administrative Agent prior to execution of the
commitment letter, dated April 22, 2014, between Holdings and the Arranger in
respect of the Facilities, which list will be maintained on file with
Administrative Agent as a list of “Disqualified Institutions” and (y) affiliates
thereof that are readily identifiable by name without further inquiry or
investigation and (b) competitors of the Borrower and its Subsidiaries that are
specifically identified in writing by the Borrower to the Administrative Agent
from time to time; provided that no such competitor identified in writing to the
Administrative Agent after delivery of the initial list described in clause
(a)(x) hereof shall be deemed to be a “Disqualified Institution” until at least
one (1) full Business Day after the date such written identification is received
by the Administrative Agent; and provided, further, that no Assignment and
Assumption to a Lender shall be invalidated if otherwise validly effected in
accordance with the requirements of Section 9.04 solely by virtue of such Lender
being subsequently identified as a competitor of the Borrower after such
assignment is effected.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(e) with respect to any fiscal year of Holdings, 75% of Excess Cash
Flow for such fiscal year; provided, that if the Total Net Leverage Ratio (prior
to giving effect to the applicable prepayment pursuant to Section 2.11(e)) as of
the end of such fiscal year is (a) greater than 1.50 to 1.00 but less than
2.25:1.00, the ECF Percentage shall be 50% of Excess Cash Flow for such fiscal
year and (b) equal to or less than 1.50 to 1.00, the ECF Percentage shall be 25%
of Excess Cash Flow for such fiscal year.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and on
which the initial funding of the Loans occurs.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, the Borrower or any
of their subsidiaries), other than, in each case, a natural person; provided,
that a Disqualified Institution shall not be an Eligible Assignee.

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable and legally binding injunctions or agreements issued,
promulgated or entered into by or with any Governmental Authority, in each
instance relating to the protection of the environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
and includes the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. §§ 9601 et seq., as amended, the

 

15 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et seq., as
amended, the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., as amended, the
Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq., as amended the Occupational
Safety and Health Act (“OSHA”), 29 U.S.C. §§ 655 et seq. as amended, and SWDA.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any Restricted Subsidiary resulting
from or based upon (a) any actual or alleged violation of any Environmental Law
or permit, license or approval issued thereunder, (b) Environmental Laws and the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any written contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that a Plan is, or is
reasonably expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by a Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by a Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate
of any written notice, or the receipt by any Multiemployer Plan from a Loan
Party or any ERISA Affiliate of any written notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 305(b) of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Borrowing” has the meaning assigned to such term in Section 1.02.

 

16 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Loan” has the meaning assigned to such term in Section 1.02.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate set
by ICE Benchmark Administration for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “Eurodollar Rate” shall be
the interest rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

“Eurodollar Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.

“Eurodollar Revolving Loan” has the meaning assigned to such term in
Section 1.02.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization), in each case to the extent deducted in arriving
at such Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period,

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period;

(vi) cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income; and

(vii) cash receipts in respect of long-term assets (other than relating to
property, plant and equipment) and pension and post-employment benefit costs and
expenses in excess of the amounts actually paid in cash in respect thereof to
the extent not otherwise included in determining Consolidated Net Income;

less:

 

17 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) the sum, without duplication and to the extent not otherwise deducted in the
determination of Consolidated Net Income, of:

(i) the amount of Capital Expenditures made in cash during such period, except
to the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness (other than Revolving Loans) of the Borrower or the Restricted
Subsidiaries or with the proceeds from the issuance or sale of Equity Interests
or a Disposition or Casualty Event,

(ii) the aggregate amount of all scheduled and mandatory principal payments,
purchases or other retirements of Indebtedness of the Borrower and its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases, (B) the amount of any repayment of Term Loans
pursuant to Section 2.10(a) and (C) the amount of any mandatory prepayment of
Term Loans and Incremental Term Loans pursuant to Section 2.11(c) with the Net
Proceeds from an event of the type specified in clause (a) of the definition of
“Term Loan Prepayment Event” to the extent required due to a disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding (X) all other prepayments of Term Loans
and Incremental Term Loans, (Y) all prepayments of Revolving Loans and Swingline
Loans made during such period (to the extent there is not an equivalent
permanent reduction in commitments thereunder) and (Z) all prepayments of
revolving credit facilities (other than in respect of any revolving credit
facility to the extent there is an equivalent permanent reduction in commitments
thereunder), in each case except to the extent financed with the proceeds of
other Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries or
with the proceeds from the issuance or sale of Equity Interests or a Disposition
or Casualty Event, in each case valued at the purchase price to the extent less
than the principal amount prepaid, purchased or retired,

(iii) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(iv) increases in Consolidated Working Capital for such period,

(v) the amount of Investments made during such period in respect of Permitted
Acquisitions pursuant to Section 6.04(g) and Investments permitted under
Sections 6.04(j), (m) and (w) to the extent that such Investments were financed
with internally generated cash flow of Holdings and its Restricted Subsidiaries,

(vi) the amount of dividends paid and other Restricted Payments made during such
period pursuant to Sections 6.06(a)(iv), 6.06(a)(v)(B), 6.06(a)(v)(C) and
6.06(a)(v)(E) to the extent such dividends or other Restricted Payments were
financed with internally generated cash flow of Holdings and its Restricted
Subsidiaries,

(vii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness that results in a deduction pursuant to clause (b)(ii) above,

(viii) fees and expenses incurred in connection with any amendments or waivers
to the Loan Documents and paid in cash,

(ix) transaction fees in respect of Permitted Acquisitions or other Investments
which were not consummated, to the extent not reimbursed by a third party,

 

18 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(x) purchase price and post-closing adjustments, earn-out payments and similar
payments paid in connection with any Permitted Acquisition or other similar
Investment,

(xi) cash payments in respect of long-term liabilities (other than Indebtedness)
and amounts actually paid in cash in respect of pension and post-employment
benefit costs in excess of the amounts expensed, and

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any CFC, (c) any Domestic Subsidiary of Holdings,
the Borrower or any Restricted Subsidiary that is a Subsidiary of a CFC, (d) any
Subsidiary of Holdings, the Borrower or any Restricted Subsidiary that is a
Disqualified Domestic Subsidiary, (e) any Subsidiary of Holdings, the Borrower
or any Restricted Subsidiary that is prohibited by applicable law, rule or
regulation or, to the extent existing on the Effective Date or on the date such
Person becomes a Subsidiary of a Loan Party, by any contractual obligation not
created or entered into in contemplation of the Transactions or of such Person
becoming a Subsidiary of a Loan Party, from guaranteeing the Loan Document
Obligations or which would require the consent, approval, license or
authorization of a Governmental Authority to guarantee the Loan Document
Obligations (unless such consent, approval, license or authorization has been
received), (f) any Immaterial Subsidiary, (g) any Unrestricted Subsidiary and
(h) any Person in respect of which Borrower and Administrative Agent reasonably
agree that the cost or other consequence of providing a guarantee of the Loan
Document Obligations is excessive in relation to the value to the Lenders
afforded thereby. Notwithstanding the foregoing, the Borrower in its sole
discretion may cause any Excluded Subsidiary to become a Guarantor provided that
no violation of any law, regulation or order of any Governmental Authority would
result therefrom. Notwithstanding the foregoing and for the avoidance of doubt,
no direct or indirect Wholly Owned Subsidiary of Holdings or the Borrower
existing on the Effective Date shall be deemed to be an Excluded Subsidiary
other than to the extent constituting an Immaterial Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes measured by or imposed on such recipient’s net or overall
gross income or profits (however denominated) and franchise (or similar) Taxes
imposed on such recipient in lieu of income Taxes by (i) the laws of the United
States of America, or the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) any other
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than a connection
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.17(e),
(d) any U.S. federal withholding Taxes imposed under FATCA or (ii) election
under Section 1471(b)(3) of the Code and (e) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.19 hereto, any U.S.
federal withholding Taxes imposed due to a Requirement of Law in effect at the
time a Lender becomes a party hereto (or

 

19 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax under Section 2.17(a).

“Facilities” shall mean the Term Facility and the Revolving Facility.

“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements pursuant to any of the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of Holdings, the Borrower or
any applicable Subsidiary.

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Foreign Subsidiary” means (i) any Subsidiary (other than a parent company of
the Borrower) that is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia,
(ii) any Subsidiary (other than a parent company of the Borrower) that is a
disregarded entity or partnership for U.S. federal income tax purposes,
substantially all of the assets of which consist of Equity Interests and
intercompany debt in one or more Subsidiaries described in clause (i) of this
definition and (iii) any Subsidiary (other than a parent company of the
Borrower) in which a Subsidiary described in clause (i) directly or indirectly
owns a majority of the Equity Interests.

“Funded Debt” means all Indebtedness of Holdings and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

20 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.

“Guarantor” means each of Holdings, each Intermediate Parent and each Subsidiary
Loan Party (other than any Excluded Subsidiary).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, friable or damaged asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature which are regulated as
hazardous or toxic, or any other term of similar import, pursuant to any
Environmental Law.

“Holdings” has the meaning given to such term in the preliminary statements
hereto.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Borrowing” has the meaning assigned to such term in Section 1.02.

“Incremental Cap” means $60,000,000, less the amount of any Indebtedness
incurred pursuant to Section 6.01(a)(viii).

 

21 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Incremental Lender” means any Incremental Revolving Lender or any Incremental
Term Lender, as applicable.

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(c)(ii).

“Incremental Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c)(ii).

“Incremental Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20; provided that each Incremental Revolving Lender shall be
subject to the consent of the Administrative Agent and the Borrower (in each
case if and to the extent such consent would be required under Section 9.04(b)
and such approval not to be unreasonably withheld) and, if such Incremental
Revolving Lender will provide a Revolving Commitment Increase, each Issuing Bank
and the Swingline Lender (such consent in each case not to be unreasonably
withheld or delayed); provided that no Affiliated Lender shall be permitted to
become an Incremental Revolving Lender.

“Incremental Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Term Commitment Increase
pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.20; provided that (i) each Incremental Term Lender (other than any
Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the consent of the Administrative Agent
and the Borrower (in each case if and to the extent such consent would be
required under Section 9.04(b) and such approval not to be unreasonably
withheld) and (ii) each Incremental Term Lender who is an Affiliated Lender
shall be subject to the restrictions and other provisions of Section 9.04(f).

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.20(c)(iii).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(c)(iii).

“Incremental Term Facility Effective Date” has the meaning assigned to such term
in Section 2.20(c)(iii).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding
(i) trade accounts payable or similar obligations to a trade creditor incurred
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable or such obligation is
reflected on the balance sheet in accordance with GAAP and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters

 

22 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

of credit and letters of guaranty, (i) all obligations of such Person under Swap
Agreements, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all obligations of such Person with
respect to the redemption, repurchase, repayment, return of capital or other
similar obligations in respect of Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person shall for purposes of clause (e) above
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercompany Note” means an intercompany and subordination note in
substantially the form of Exhibit F hereto or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months (and, solely to the extent provided in Section 2.07,
one week) thereafter as selected by the Borrower in its Borrowing Request (or,
if agreed to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect); provided that:

(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,

(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and

 

23 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date, (ii) in the case of Incremental Term Loans, the Latest
Maturity Date applicable thereto, and (iii) in the case of Revolving Loans, the
Revolving Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Parent” means (a) Peach County Holdings, Inc., a Delaware
corporation and a direct Subsidiary of Holdings, (b) Blue Bird Corporation, a
Delaware corporation and direct Subsidiary of Peach County Holdings, Inc., and
(c) any other Wholly Owned Subsidiary of Holdings and of which the Borrower is a
Subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by a
Financial Officer) of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been returned or repaid to the investor in cash or
Cash Equivalents as a repayment of principal or a return of capital and of any
payments or other amounts actually received by such investor representing
interest, dividends or other distributions in respect of such Investment (to the
extent the amounts referred to in clause (ii) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. For purposes of Section 6.04, if an Investment involves
the acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“IRS” means the United States Internal Revenue Service.

 

24 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Société Générale and (b) each Revolving Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.05(k)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(l) or Section 8.06(b)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Financing” means (a) any unsecured or subordinated Indebtedness incurred
under Sections 6.01(a)(vii), 6.01(a)(viii), 6.01(a)(xi), 6.01(a)(xii) or
6.01(a)(xvi) and (b) any Permitted Refinancing thereof.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time.

“Lead Arrangers” means SG Americas Securities, LLC, Macquarie Capital (USA) Inc.
and Fifth Third Bank in their respective capacities as Joint Lead Arrangers and
Joint Bookrunners.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Term Facility Amendment or Revolving Commitment Increase, in each
case, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

25 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided, that in no event shall an operating lease or
an agreement to sell, or the license or sublicense of Intellectual Property in
the ordinary course of business, be deemed to constitute a mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest.

“Limited Conditions Acquisition” means a Permitted Acquisition that is being
funded with the proceeds of Incremental Term Loans, Incremental Term Commitments
or Indebtedness incurred pursuant to Section 6.01(a)(viii).

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to each of the Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Collateral Agreement, (iv) the other Security Documents, (v) except
for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(e), (vi) any fee letters entered into by and among Holdings or any
other the Loan Party and the Lead Arrangers and/or the Administrative Agent and
(vii) each document or instrument executed in connection with this Agreement and
designated by the Borrower and the Administrative Agent as a “Loan Document”.

“Loan Parties” means Holdings, each Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments of such Class at such time, (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than

 

26 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

50% of all Term Loans of such Class outstanding at such time, and (c) in the
case of the Incremental Term Lenders of any Class, Lenders holding outstanding
Incremental Term Loans of such Class representing more than 50% of all
Incremental Term Loans of such Class outstanding at such time provided that
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans, Incremental Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

“Material Adverse Effect” means a material adverse effect (i) on the properties,
business, operations, or financial condition of Holdings, the Intermediate
Parents, the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) a
material impairment of the ability of any Loan Party to perform its material
obligations under any Loan Document or (iii) a material adverse effect on the
legality, validity, binding effect or enforceability of a Loan Document or on
the rights and remedies of the Administrative Agent, the Issuing Bank, any
Lender under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations) of any one or more of Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries in an aggregate principal amount
exceeding $15,000,000 (or, in the case of obligations in respect of one or more
Swap Agreements, $5,000,000). For purposes of determining Material Indebtedness,
the “principal amount” of the obligations in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, any Intermediate Parent, the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Real Property” has the meaning assigned to such term in
Section 5.12(b).

“Material Subsidiary” means each Restricted Subsidiary of the Borrower that, as
of the last day of the fiscal quarter of Holdings most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), had
(i) total assets in an amount greater than or equal to 2.50% of the amount of
Consolidated Total Assets of Holdings and its Restricted Subsidiaries or
(ii) Consolidated EBITDA for the Test Period ending on such date in an amount
greater than or equal to 2.50% of the amount of total Consolidated EBITDA of
Holdings and its Restricted Subsidiaries; provided that no Restricted Subsidiary
shall be excluded as a Material Subsidiary until, and for so long as, the
Borrower shall have designated such Restricted Subsidiary’s status as such in
writing to the Administrative Agent; and provided, further, that no Restricted
Subsidiary shall be excluded as a Material Subsidiary if the total assets or
Consolidated EBITDA of such Restricted Subsidiary, taken together with the total
assets and Consolidated EBITDA of all other Subsidiaries then excluded as
Material Subsidiaries, exceeds 5.00% of Consolidated Total Assets or
Consolidated EBITDA, as the case may be, of Holdings and its Restricted
Subsidiaries in the aggregate.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Micro Bird” means Micro Bird Holdings, Inc., a Canadian corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, deed to secured debt or other
security document granting to the Administrative Agent a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

27 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Mortgaged Property” means each Material Real Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.11 or Section 5.12.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including (i) any cash or
Cash Equivalents received in respect of any non-cash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds received in respect thereof in cash or
Cash Equivalents, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments received in respect thereof in cash or
Cash Equivalents, minus (b) the sum of (i) all reasonable and customary fees and
out-of-pocket expenses paid by Holdings, any Intermediate Parent, the Borrower
and the Restricted Subsidiaries in connection with such event (including
reasonable attorney’s fees, investment banking fees, underwriting discounts and
commissions and other customary expenses and brokerage, consultant, accountant
and other customary fees), (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), (x) the amount of all
payments that are permitted hereunder and are made by Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than the Loans) secured by such asset and subject
to mandatory prepayment as a result of such event, (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, (iii) the amount
of all Taxes paid (or reasonably estimated to be payable), and the amount of any
reserves established by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event or any transaction
occurring in connection with any resulting Term Loan Prepayment Event hereunder,
provided that any reduction at any time in the amount of any such reserves
(other than as a result of payments made in respect thereof) shall be deemed to
constitute the receipt by the Borrower at such time of Net Proceeds in the
amount of such reduction.

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method and all
non-cash charges resulting from purchase accounting adjustments, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, (e) the non-cash impact of accounting changes or restatements and
(f) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of any
prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the grant or issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

28 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Non-Loan Party Investment Amount” means, at any time, $10,000,000 in the
aggregate.

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“OID” means original issue discount.

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Partial Dividend Payment” has the meaning assigned to such term in
Section 6.06(a)(iii).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or substantially
all of the Equity Interests in (or, in the case of Micro Bird, all or a portion
of the Equity Interests thereof), or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, such
Person, upon the consummation of such acquisition, will be a Restricted
Subsidiary (including as a result of a merger, amalgamation or consolidation
between any Restricted Subsidiary and such Person), (b) all transactions related
thereto are consummated in accordance in all material respects with all
Requirements of Law and, in the case of any acquisition of a Person and to the
extent required, the Board of Directors of such acquired Person or its selling
equity-holders shall have approved such purchase or other acquisition, (c) the
business of such Person, or such assets, as the case may be,

 

29 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

constitute a business permitted by Section 6.03(b), (d) with respect to each
such purchase or other acquisition, all actions, if any, required to be taken
with respect to such newly created or acquired Restricted Subsidiary (including
each subsidiary thereof) or assets in order to satisfy the requirements set
forth in the definition of the term “Collateral and Guarantee Requirement” to
the extent applicable shall have been taken (or arrangements for the taking of
such actions within 30 days (or by such later date reasonably satisfactory to
the Administrative Agent) shall have been made), (e) after giving effect to any
such purchase or other acquisition, (A) at the time that the main transaction
agreement governing such Permitted Acquisition or Investment is executed and
delivered and at the time of consummation of such Permitted Acquisition, no
Event of Default shall have occurred and be continuing (provided, that, solely
in the case of a Limited Conditions Acquisition, at the time that the main
transaction agreement governing such Permitted Acquisition or Investment is
executed and delivered, no Event of Default shall have occurred and be
continuing and at the time of consummation of such Limited Conditions
Acquisition, no Event of Default under Sections 7.01(a), (b), (h) or (i) shall
have occurred and be continuing or would result therefrom) and (B) the Borrower
shall be in pro forma compliance with the Financial Performance Covenant
(provided, that, solely in the case of a Limited Conditions Acquisition, the
Borrower shall be in pro forma compliance with the Financial Performance
Covenant at the time that the principal transaction agreement governing such
Permitted Acquisition or Investment is executed and delivered) and (f) the
Borrower shall have delivered to the Administrative Agent (1) to the extent
available, audited and unaudited financial statements for any Person (or
division or business line acquired in any such acquisition) for the last fiscal
year of such Person (or division or business line), audited or reviewed by
independent certified public accountants, (2) a certificate of a Financial
Officer certifying that all the requirements set forth in this definition have
been satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (e)(B) above, and (3) if obtained by or on behalf of any
Loan Party and in any event for acquisitions of a Person or business whose
Consolidated EBITDA (calculated in a manner consistent with the calculation of
Consolidated EBITDA), after giving Pro Forma Effect to such acquisition (other
than the acquisition of the any additional Equity Interests in Micro Bird),
constitutes (when combined with any pro forma adjustments as described in clause
(ii) of the definition of “Pro Forma Basis”) more than $7,500,000, a quality of
earnings report from a third party firm; provided, that notwithstanding anything
herein to the contrary, (x) the total purchase consideration payable in respect
to all Permitted Acquisitions (including deferred payment obligations) plus
(y) any Indebtedness assumed in connection with such Permitted Acquisitions and
permitted pursuant to Section 6.01(a)(vii) shall not at any time exceed an
aggregate total amount of $40,000,000.

“Permitted Encumbrances” means:

(a) Liens for Taxes or assessments that are not yet overdue for a period of more
than 30 days or that are being contested in good faith and by appropriate action
diligently pursued, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
construction contractors’ Liens and other similar Liens imposed by law arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 60 days (exclusive of obligations for the payment of borrowed
money) or, if more than 60 days overdue, are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently pursued, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(c) Liens incurred or deposits made in the ordinary course of business
(exclusive of obligations for the payment of borrowed money) (i) in connection
with workers’ compensation,

 

30 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

unemployment insurance and other social security legislation and (ii) securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts, leases, statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money);

(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, conditions, land use limitations and
other similar charges or encumbrances and title defects affecting real property,
in each case whether now or hereafter in existence, that, (i) do not, in the
aggregate, in any case materially and adversely interfere with the ordinary
conduct of the business of Holdings and its Restricted Subsidiaries, taken as a
whole or (ii) are disclosed in any title insurance policy (or marked commitment)
or any related survey thereto accepted by the Administrative Agent;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of the Restricted
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiaries in respect of such letter of credit to
the extent such obligations are permitted by Section 6.01;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of the Restricted Subsidiaries; and

(i) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection (B) in favor of a banking
institution arising in the ordinary course of business encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry.

“Permitted Factoring Facility” means factoring arrangements created under any
Permitted Factoring Facility Documents providing for the sale by the Borrower
and/or one or more other Receivables Sellers of Permitted Factoring Facility
Assets pursuant to the Permitted Factoring Facility Documents, in each case, as
more fully set forth in the Permitted Factoring Facility Documents, and which
Permitted Factoring Facility shall (x) be on a strictly non-recourse basis to
the Borrower and its Restricted Subsidiaries and (y) provide for purchase
consideration of not less than 95% of the invoiced amount of the Receivables
comprising such Permitted Factoring Facility Assets.

“Permitted Factoring Facility Assets” means Receivables (whether now existing or
arising in the future) of the Borrower and its Restricted Subsidiaries which are
sold pursuant to a Permitted Factoring Facility and all proceeds thereof.

“Permitted Factoring Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Facility all
of which documents and agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent, in each case as such

 

31 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

documents and agreements may be amended, modified, supplemented or replaced from
time to time so long as (a) any such amendments, modifications, supplements or
replacements do not impose any conditions or requirements on the Borrower or any
of its Restricted Subsidiaries that are more restrictive in any material respect
than those in existence immediately prior to any such amendment, modification,
supplement or replacement and (b) any such amendments, modifications,
supplements or replacements are not adverse in any way to the interests of the
Lenders, or are otherwise reasonably satisfactory to the Administrative Agent.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) no Event of Default shall have occurred and be
continuing or would result therefrom, (d) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Loan Document Obligations, Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Loan Document Obligations on terms at least as favorable to the Lenders,
when taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (e) the
terms and conditions applicable to such Permitted Refinancing (including as to
collateral), when taken as a whole, shall be comparable to, or not materially
less favorable to the Borrower than, either, (x) the terms and conditions of the
Indebtedness being so modified, refinanced, refunded, renewed or extended or
(y) the prevailing market terms and conditions applicable to similar
Indebtedness for similarly-situated issuers (except for covenants or other
provisions applicable exclusively to periods commencing after the Latest
Maturity Date at the time such Indebtedness is incurred), and (f) except as
otherwise permitted under Section 6.01, such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor on
the Indebtedness being modified, refinanced, refunded, renewed or extended. For
the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

32 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by Société Générale (or any successor to Société Générale in its capacity as
Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. Any change in the prime rate determined by the Administrative Agent
shall take effect at the opening of business on the date of such determination.
Each interest rate based upon the Alternate Base Rate shall be adjusted
simultaneously with any change in the Alternate Base Rate.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any financial calculation or compliance with any test or covenant
hereunder, performing such calculation or compliance with such test or covenant
after giving effect to any Specified Transaction and after giving effect to
(i) pro forma adjustments arising out of actions which are directly attributable
to a proposed Specified Transaction, that are factually supportable and are
expected to have a continuing impact and (ii) such other adjustments, synergies
and cost savings as are projected by Holdings or the Borrower in good faith to
result from actions taken or expected to be taken (in the good faith
determination of Holdings or the Borrower, in each case as certified by the
chief financial officer thereof in reasonable detail) within twelve months after
the date any such transaction is consummated, which adjustments shall not
exceed, together any with such items identified in clause (i)(J) of the
definition of “Consolidated EBITDA”, without duplication, more than $7,500,000
in the aggregate for any Test Period. Such calculation or determination of such
compliance shall be made using the available historical financial statements of
all entities or assets so acquired or sold and the consolidated financial
statements of Holdings and its Subsidiaries, and such calculations shall be made
as if such Specified Transaction had been consummated at the beginning of the
applicable Test Period and any Indebtedness or other liabilities to be incurred
or repaid in connection therewith had been incurred or repaid at the beginning
of such Test Period (and assuming that any Indebtedness to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the weighted average of the interest rates applicable to
such Indebtedness incurred during such period).

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Projections” means the financial projections of Holdings with respect to
Holdings and its Restricted Subsidiaries dated as of May 1, 2014 covering fiscal
years 2014 through 2018 and delivered to the Lead Arrangers prior to the
Effective Date.

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Qualified IPO” means (i) the issuance by the Borrower or any direct or indirect
parent of the Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering) or (ii) the acquisition of Holdings
or any direct or indirect parent of Holdings by a special purpose acquisition
vehicle so long as, if Holdings is the acquired entity, Holdings is the ultimate
surviving entity.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

 

33 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”

“Receivables” means all accounts receivable created by or arising from sales or
leases of buses and/or related equipment and parts.

“Receivables Sellers” means the Borrower and those Subsidiaries of the Borrower
that are from time to time party to the Permitted Factoring Facility Documents.

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of Holdings, the Borrower and its Restricted Subsidiaries as
of the Effective Date (other than Indebtedness permitted pursuant to
Section 6.01) and the discharge (or the making of arrangements for discharge) of
all Liens on assets of Holdings, any Intermediate Parent, the Borrower and its
Restricted Subsidiaries other than Liens permitted pursuant to Section 6.02.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, disposal, discharge or leaching into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata).

“Repricing Transaction” has the meaning assigned to such term in Section 2.23.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans and Revolving Exposures of,
and the unused Revolving Commitments of, each Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Financial Officer” means the chief financial officer or chief
accounting officer or other officer with equivalent duties, of the Borrower.

“Responsible Officer” means the chief executive officer, chief accounting
officer, chief operating officer, president, vice president, chief financial
officer, secretary, assistant secretary, treasurer or assistant treasurer, or
other similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

34 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(h).

“Revolving Availability Period” means the period starting one day following the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments; provided that,
notwithstanding the foregoing, the Revolving Facility shall be available on the
Effective Date for issuance of replacement or backstop Letters of Credit
required pursuant to the Refinancing.

“Revolving Borrowing” has the meaning assigned to such term in Section 1.02.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be. The initial
aggregate amount of the Lenders’ Revolving Commitments is $60,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Facility” has the meaning assigned to such term in Section 2.01.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 1.02.

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

35 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary in respect of any overdraft and related
liabilities arising from treasury, depository, purchasing card and cash
management services or any automated clearing house transfers of funds provided
to Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary
(whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) that are (a) owed to the Administrative
Agent or any of its Affiliates, (b) owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date or (c) owed to
a Person that is a Lender or an Affiliate of a Lender as of the date such
Secured Cash Management Obligations were entered into, provided, that such
obligations are represented by an agreement with the Borrower or any Restricted
Subsidiary that designates such obligations as Secured Cash Management
Obligations.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations.

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arrangers, (e) each Person to whom any
Secured Cash Management Obligations are owed, (f) each counterparty to any Swap
Agreement (other than the Borrower or any of its Affiliates) the obligations
under which constitute Secured Swap Obligations, (g) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (h) the permitted successors, assigns and delegates of each of the
foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Effective Date with a counterparty that is a Lead Arranger,
Lender or an Affiliate thereof as of the Effective Date or (c) is with a
counterparty that was a Lead Arranger, Lender or an Affiliate thereof as of the
date such Secured Swap Obligations were entered into, provided, that such Swap
Agreement designates the obligations owed thereunder as Secured Swap
Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement or Section 5.11 or 5.12 to secure any
of the Secured Obligations.

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-5.

 

36 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit G-6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvency Certificate” means a certificate from the chief financial officer of
the Borrower, substantially in the form of Exhibit E-2.

“Special Dividend” has the meaning assigned to such term in the preamble to this
Agreement.

“Special Dividend Payment” has the meaning assigned to such term in
Section 6.06(a)(iii).

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G-1.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit G-2, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Representations” means the representations and warranties with
respect to Holdings and the Borrower as set forth in Sections 3.01, 3.02, 3.03,
3.07, 3.08, 3.14, 3.15, 3.16 and 3.18.

“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by Holdings or any Restricted
Subsidiary of all (or remaining portion not owned by Holdings or any Restricted
Subsidiary) of the Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person, (ii) the Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, (iv) the incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (v) any Restricted
Payment, or (vi) any other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

 

37 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Sponsors” means, collectively, (a) Cerberus Capital Management L.P. and its
Control Investment Affiliates and (b) Oak Hill Advisors, L.P. and its Control
Investment Affiliates; and “Sponsor” means each of them, individually.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.

“Subsidiary” means any subsidiary of Holdings, or, as the context requires, the
Borrower.

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.), as
amended.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Restricted
Subsidiaries shall be a Swap Agreement.

 

38 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000;
provided that the aggregate of all Swingline Commitments shall not exceed
$5,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) Société Générale, in its capacity as the lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Borrowing” has the meaning assigned to such term in Section 1.02.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Term Commitment as of the Effective Date is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Term Commitments is $235,000,000.

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(b).

“Term Facility” has the meaning assigned to such term in Section 2.01.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan Prepayment Event” means:

(a) any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding or Casualty Event of) of any property
or asset of Holdings or any of its Restricted Subsidiaries permitted by Sections
6.05(i), (k) or (o) or to the extent not permitted pursuant to Section 6.05, to
the extent the aggregate amount of such Net Proceeds of any such sales,
transfers or other dispositions exceeds (1) $50,000 per disposition (whether in
a single transaction or series of related transactions) and to the extent such
dispositions exceed $250,000 in the aggregate in any fiscal year and
(2) $5,000,000 in the aggregate at any time; or

(b) the incurrence by Holdings or any of its Restricted Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.02.

 

39 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01 and term
loans made pursuant to a Term Commitment Increase, as the context requires.

“Term Maturity Date” means the sixth anniversary of the Effective Date.

“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Restricted Subsidiary in connection with the
Transactions.

“Transactions” means (a) the Financing Transactions, (b) the Refinancing,
(c) the Special Dividend and (c) the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Effective Date
and so long as (i) no Default under Sections 7.01(a), (b), (h) or (i) or an
Event of Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such designation, the Borrower shall be
in Pro Forma Compliance with the Financial Performance Covenant set forth in
Section 6.10, (iii) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with Section 6.04,
(iv) without duplication of clause (iii), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04 and (v) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of
preceding clauses (i) through (iv), and containing the calculations and
information required by the proceeding clause (ii), and (b) any subsidiary of an
Unrestricted Subsidiary. The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each a “Subsidiary
Redesignation”); provided, that (A) no Default under Sections 7.01(a), (b),
(h) or (i) or an Event of Default has occurred and is continuing or would result
therefrom and (B) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance with the Financial
Performance Covenant set forth in Section 6.10; provided, further, that no
Unrestricted Subsidiary that has been designated as a Restricted Subsidiary
pursuant to a Subsidiary Redesignation may again be designated as an
Unrestricted Subsidiary.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying

 

40 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(i) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”, an
“Incremental Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Notwithstanding
anything contained herein to the contrary, (i) where compliance with any
provision herein or the other Loan Documents is determined by reference to the
proceeds of any issuances of Equity Interests or capital contributions, such
proceeds shall be deemed to be limited to such amount as was not previously (and
is not concurrently being) applied in determining the permissibility of another
transaction hereunder or under the Loan Documents, (ii) with respect to
determining the permissibility of the establishment of any commitments in
respect of Indebtedness, all such commitments established at or prior to such
time shall be deemed to be fully drawn and (iii) with respect to determining the
permissibility of the incurrence of any Indebtedness, the proceeds

thereof shall not be counted as cash or Cash Equivalents in any “net debt”
determinations relating to the incurrence thereof.

 

41 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), the Borrower and the Administrative
Agent shall negotiate in good faith to amend the financial definitions and
related covenants to preserve the original intent thereof in light of such
change (and such amendments to be subject to the approval of the Required
Lenders); and regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Accounting Standards Codification
No. 825—Financial Instruments, or any successor thereto (including pursuant to
the Accounting Standards Codification), to value any Indebtedness of Holdings,
the Borrower or any Restricted Subsidiary at “fair value” as defined therein.
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the date hereof shall continue
to be treated as an operating lease (and any future lease, if it were in effect
on the date hereof, that would be treated as an operating lease for purposes of
GAAP as of the date hereof shall be treated as an operating lease), in each case
for purposes of this Agreement, notwithstanding any change in GAAP after the
date hereof.

SECTION 1.05 Effectuation of Transactions. All references herein to Holdings,
the Borrower and the other Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Holdings, the Borrower
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Refinancing and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

SECTION 1.06 Currency Translation. For purposes of any determination under
Article V, Article VI (other than Section 6.10) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made. For purposes
of Section 6.10, amounts in currencies other than dollars shall be translated
into dollars at the currency exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 5.01(a) or (b).

SECTION 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

42 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 1.08 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for the purposes of calculating the Total Net Leverage Ratio, Specified
Transactions that have been made (i) during the applicable Test Period, or
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is being made shall be
calculated on a Pro Forma Basis; provided, that for purposes of calculating the
Financial Performance Covenant pursuant to Section 6.10, any Specified
Transactions that occurred subsequent to the end of the applicable Test Period
shall not be given Pro Forma Effect.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Term Lender severally agrees to make a Term Loan to the Borrower on the
Effective Date denominated in dollars in a principal amount not exceeding its
Term Commitment (the “Term Facility”), (b) each Incremental Term Lender
severally agrees to make one or more Incremental Term Loans to the Borrower as
specified in this Agreement denominated in dollars from time to time in an
aggregate principal amount not exceeding its Incremental Term Commitment, and
(c) each Revolving Lender severally agrees to make Revolving Loans to the
Borrower denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
(the “Revolving Facility”). Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans or
Incremental Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings .

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Borrowing, Incremental Term Loan
Borrowing and Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the

 

43 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Borrowing Minimum. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six (6) Eurodollar Borrowings outstanding. Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing or a Swingline Loan may be in an
aggregate amount which is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f).

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing,
Incremental Term Loan Borrowing or Term Loan Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone for a Loan
(followed by a written notice) (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Effective Date, such shorter period of time as may be agreed to
by the Administrative Agent), or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 1:00 p.m., New York City time, on
the Business Day of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, an
Incremental Term Loan Borrowing, a Term Loan Borrowing, or a Borrowing of any
other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account or such other account or
accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06, or, in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

(vii) that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

44 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.04 Swing Line Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.21), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments then in effect; provided that the
Swingline Lender shall not be required to make a Swingline Loan (x) to refinance
an outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.21(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Swingline Lender
of such request (i) by telephone (confirmed in writing), not later than 2:00
p.m., New York City time or (ii) by facsimile or other electronic transmission
(confirmed by telephone), not later than 2:00 p.m., New York City time on the
day of such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day), the amount of
the requested Swingline Loan and (x) if the funds are not to be credited to a
general deposit account of the Borrower maintained with the Swingline Lender,
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.06, or (y) in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that made such LC Disbursement. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit accounts of the Borrower maintained with the Swingline Lender or such
other deposit account identified by Borrower (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice the currency and
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds in the applicable
currency, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (with references to 12:00 noon, New York City time, in such
Section being deemed to be references to 3:00 p.m., New York City time) (and
Section 2.06 shall apply, mutatis mutandis, to the

 

45 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

payment obligations of the Revolving Lenders pursuant to this paragraph), and
the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such acceptance, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth (5th) Business Day
following the date of the delivery thereof, provided that no such termination
shall become effective until and unless the Swingline Exposure of such Swingline
Lender shall have been reduced to zero. Notwithstanding the effectiveness of any
such termination, the terminated Swingline Lender shall remain a party hereto
and shall continue to have all the rights of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to such termination,
but shall not make any additional Swingline Loans.

 

46 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.21), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in dollars, for the Borrower’s own account (or for the account of
any other Restricted Subsidiary of the Borrower so long as the Borrower and such
other Restricted Subsidiary are co-applicants in respect of such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the fifth (5th) Business Day prior to the
Revolving Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of Letter
of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Issuance, Amendment, Auto-Extension, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, auto-extension or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five (5) Business
Days before the requested date of issuance, auto-extension, amendment or
extension or such shorter period as the applicable Issuing Bank and the
Administrative Agent may agree) a notice (substantially in the form of Exhibit
I-2 hereto) requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, auto-extended or extended, and specifying the
date of issuance, auto-extension, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, auto-extend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a Letter of Credit Application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, auto-extended or extended only if (and upon issuance,
auto-extension, amendment or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, auto-extension, amendment or extension, (i) the Applicable Fronting
Exposure of each Issuing Bank shall not exceed its Revolving Commitment,
(ii) the aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments then in effect and (iii) the aggregate LC Exposure shall not exceed
the Letter of Credit Sublimit. No Issuing Bank shall be under any obligation to
issue any Letter of Credit if (i) any order, judgment or decree of any
Governmental Authority or arbitrator shall enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank
any directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith
deems material to it, (ii) except as otherwise agreed by the Administrative
Agent and the such Issuing Bank, the Letter of Credit is in an initial stated
amount less than $500,000, in the case of a commercial Letter of Credit, or
$100,000, in the case of a standby Letter of Credit, (iii) the issuance of such
Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally or (iv) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.21(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into

 

47 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

arrangements, including the delivery of cash collateral, reasonably satisfactory
to such Issuing Bank with the Borrower or such Lender to eliminate such Issuing
Bank’s Defaulting Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other LC
Exposure as to which such Issuing Bank has Defaulting Lender Fronting Exposure.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
auto-extension, amendment or extension of a Letter of Credit to occur unless it
shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is twelve months (or such longer
period if agreed by the Issuing Bank in its sole discretion) after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
twelve months (or such longer period if agreed by the Issuing Bank in its sole
discretion) after such extension) and (ii) the date that is five (5) Business
Days prior to the Revolving Maturity Date (except to the extent cash
collateralized or backstopped not later than the date that is five (5) Business
Days prior to the Revolving Maturity Date pursuant to an arrangement reasonably
acceptable to the Issuing Bank); provided that if such expiry date is not a
Business Day, such Letter of Credit shall expire at or prior to the close of
business on the next succeeding Business Day; provided, further, that any Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be auto-extended automatically for additional
consecutive periods of twelve months (or such longer period if agreed by the
Issuing Bank in its sole discretion) or less (but not beyond the date that is
five (5) Business Days prior to the Revolving Maturity Date except to the extent
cash collateralized or backstopped pursuant to an arrangement reasonably
acceptable to the Issuing Bank) unless the applicable Issuing Bank sends written
notice to the beneficiary via courier thereof within the time period specified
in such Letter of Credit or, if no such time period is specified, at least 30
days prior to the then-applicable expiration date, that such Letter of Credit
will not be extended. If the Borrower decides not to automatically extend any
Letter of Credit, it shall notify the applicable Issuing Bank not less than
fifteen days prior to the time period specified in such Letter of Credit by
which such Issuing Bank must send a notice of non-extension.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment or extension of any Letter of Credit or the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of

 

48 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

such LC Disbursement, provided that, if such LC Disbursement is not reimbursed
within such timeframe, the Borrower, subject to the conditions to borrowing set
forth herein, shall be deemed to have requested in accordance with Section 2.03
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan in an equivalent amount, and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or Swingline Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s gross negligence
or willful misconduct in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (as determined
by a court of competent jurisdiction in a final, non-appealable judgment). In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation,

 

49 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit, and any such acceptance or refusal
shall be deemed not to constitute gross negligence or willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile or other electronic format) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(f) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(j) Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing more than 50% of the aggregate LC Exposure of all Revolving
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, an amount
in cash equal to the portions of the LC Exposure attributable to Letters of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in paragraph (h) or (i) of Section 7.01.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.21(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank or the Swingline Lender,
the Borrower shall deliver to the Administrative Agent cash collateral in an
amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent in Cash Equivalents, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to

 

50 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing more than 50% of the
aggregate LC Exposure of all the Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default or the existence of a Defaulting Lender, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived or after the
termination of Defaulting Lender status, as applicable. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l) Resignation or Termination of an Issuing Bank. Any Issuing Bank may resign
as a Letter of Credit Issuer upon thirty (30) days’ prior written notice to the
Administrative Agent, the applicable Revolving Lenders and the Borrower. In
addition, the Borrower may terminate the appointment of any Issuing Bank as an
“Issuing Bank” hereunder by providing a written notice thereof to such Issuing
Bank, with a copy to the Administrative Agent. Any such termination by the
Borrower shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth (5th) Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination or resignation shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated or retiring Issuing Bank pursuant to Section 2.12(b). Notwithstanding
the effectiveness of any such termination or resignation, the terminated or
retiring Issuing Bank shall continue to have all the rights of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination or resignation, but shall not issue any additional Letters of
Credit (or amend, renew or extend existing Letters of Credit) or be deemed an
Issuing Bank for any other purpose.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, auto-extensions,
amendments, all expirations and cancellations and all disbursements and
reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment auto-extension or extension, and the face amount of the
Letters of Credit issued, amended, auto-extended or extended by it and
outstanding after giving effect

 

51 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

to such issuance, amendment auto-extension or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iv) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 3:00
p.m., New York City time (or on the Effective Date, such earlier time as
notified to the Lenders prior to the Effective Date), to the Applicable Account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing in accordance with Section 2.13. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

52 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(c) The obligations of the Lenders hereunder to make Term Loans, Incremental
Term Loans and Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.03(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Revolving Borrowing, Incremental Term Loan Borrowing and Term Loan
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar Borrowing
shall have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one-month.

 

53 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments shall terminate upon
the Borrowing of Term Loans on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked or postponed by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent. The
Borrower may not designate that any Commitments of any Class, other than the
Term Commitments and the Revolving Commitments, be terminated or reduced under
this Section 2.08 unless such offer is accompanied by at least a pro rata offer
to purchase, terminate or reduce Term Commitments or Revolving Commitments, as
the case may be.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid outstanding
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date, (ii) to the Administrative Agent for the account of each Lender the then
unpaid outstanding principal amount of each Term Loan of such Lender as provided
in Section 2.10, (iii) to the Administrative Agent for the account of each
Lender the then unpaid outstanding principal amount of each Incremental Term
Loan of such Lender on the maturity date applicable to such Incremental Term
Loan and (iv) to the Swingline Lender the

 

54 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

then unpaid outstanding principal amount of each Swingline Loan made by the
Swingline Lender on the earlier to occur of (A) the date that is ten
(10) Business Days after such Loan is made and (B) the Revolving Maturity Date;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control. In
the event of any conflict between the accounts and records of any Lender or the
Administrative Agent under this Section 2.09, on the one hand, and the Register,
on the other hand, the Register shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form provided by the Administrative Agent and approved by the
Borrower.

SECTION 2.10 Maturity and Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Loan Borrowings on the days and in the amounts set
forth below:

 

Date

  

Amount

January 3, 2015

   $2,937,500

April 4, 2015

   $2,937,500

July 4, 2015

   $2,937,500

October 3, 2015

   $2,937,500

January 2, 2016

                                   $2,937,500                                 

 

   55    Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Date

  

Amount

April 2, 2016

   $2,937,500

July 2, 2016

   $2,937,500

October 1, 2016

   $2,937,500

December 31, 2016

   $2,937,500

April 1, 2017

   $2,937,500

July 1, 2017

   $2,937,500

September 30, 2017

   $2,937,500

December 30, 2017

   $2,937,500

March 31, 2018

   $2,937,500

June 30, 2018

   $2,937,500

September 29, 2018

   $2,937,500

December 29, 2018

   $2,937,500

March 30, 2019

   $2,937,500

June 29, 2019

   $2,937,500

September 28, 2019

   $2,937,500

January 4, 2020

   $2,937,500

April 4, 2020

   $2,937,500

Term Maturity Date

   All unpaid principal of the Term Loans

; provided that if with respect to the Term Maturity Date, such date is not a
Business Day, such payment shall be due on the next preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

 

   56    Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(c) Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of each Class to be made
pursuant to this Section as directed by the Borrower (and absent such direction
in direct order of maturity); provided that the Borrower may not designate that
any Loans of any Class to be offered for repayment under Section 2.11(a)(i)
unless such repayment is accompanied by at least a pro rata repayment of all
Term Loans and (ii) pursuant to Sections 2.11(c) or 2.11(e) shall be applied to
the quarterly installments of subsequent scheduled and outstanding repayments of
the Term Loan Borrowings of such Class to be made pursuant to this Section on a
pro rata basis, and across each Class of Term Loans on a pro rata basis.

(d) Each repayment of a Borrowing shall be applied ratably to the Loans included
in the repaid Borrowing. Subject to Section 2.13(d), repayments of Term Loan
Borrowings shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part on a pro rata basis with respect to any
Class, without penalty or premium (subject to Section 2.23), subject to the
requirements of this Section 2.11.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers.

(B) Subject to the proviso to subsection (A) above, the Borrower may from time
to time offer to make a Discounted Term Loan Prepayment by providing the Auction
Agent with at least five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided, that (I) any such offer shall be made
available, (x) at the sole discretion of the Borrower, on an individual tranche
basis, and (y) to each Lender with respect to any Class of Term Loans, (II) any
such offer shall specify the aggregate principal amount offered to be prepaid
(the “Specified Discount Prepayment Amount”) with respect to each applicable
tranche, the tranche or tranches of Term Loans subject to such offer and the
specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount

 

57 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Prepayment Amount shall be in an aggregate principal amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the fifth (5th) Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Specified Discount Prepayment
Response Date”).

(1) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(2) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Term Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided, that if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Discount Range Prepayment Offers by providing the Auction Agent
with at least five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended,
(x) at the sole discretion of the Borrower, on an individual tranche basis, and
(y) to each Lender with respect to any Class of Term Loans, (II) any such notice
shall specify the maximum aggregate principal amount of the relevant Term Loans
(the

 

58 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by the Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $1,000,000 and whole increments of $500,000
in excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York City time, on the fifth
(5th) Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Discount Range Prepayment Response Date”). Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(1) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(2) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discounted Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the

 

59 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Applicable Discount (the “Identified Participating Lenders”) shall be made
pro-rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Solicited Discounted Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended,
(x) at the sole discretion of the Borrower, on an individual tranche basis, and
(y) to each Lender with respect to any Class of Term Loans, (II) any such notice
shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans the Borrower is willing to prepay at a discount (it being understood that
different Solicited Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., New York City time on the fifth (5th) Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loan and the maximum aggregate principal amount and tranches of such Term
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(1) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant

 

60 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

responding Term Lenders in the Solicited Discounted Prepayment Offers that is
acceptable to the Borrower (the “Acceptable Discount”), if any. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third (3rd) Business Day after the date of receipt by
the Borrower from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Auction Agent setting forth the Acceptable Discount. If the
Auction Agent shall fail to receive an Acceptance and Prepayment Notice from the
Borrower by the Acceptance Date, the Borrower shall be deemed to have rejected
all Solicited Discounted Prepayment Offers.

(2) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to such Borrower shall be due
and payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

61 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 noon (New York City time) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Term Loans on a pro rata basis across such installments.
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date. Each prepayment of the outstanding Term
Loans pursuant to this Section 2.11(a)(ii) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and such Term Loans so prepaid shall be automatically cancelled. The
aggregate principal amount of the tranches and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date, as applicable (and if such offer
is revoked pursuant to the preceding clauses, any failure by such Borrower to
make any prepayment to a Term Lender, as applicable, pursuant to this
Section 2.11(a)(ii) shall not constitute a Default or Event of Default under
Section 7.01 or otherwise).

 

62 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) In the event and on each occasion that (i) the aggregate Revolving Exposures
exceeds the Revolving Commitment then in effect or (ii) the aggregate amount of
the Swingline Loans exceeds the Swingline Commitment, then the Borrower shall
immediately prepay outstanding Revolving Loans or Swingline Loans, as
applicable, and thereafter deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j), in an aggregate amount
necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries in respect of any Term Loan Prepayment Event, the
Borrower shall, within five (5) Business Days after such Net Proceeds are
received (or, in the case of a Term Loan Prepayment Event described in clause
(b) of the definition of the term “Term Loan Prepayment Event,” on the date of
such Term Loan Prepayment Event), prepay Term Borrowings and Incremental Term
Borrowings in an aggregate amount equal to 100% of such Net Proceeds; provided
that, in the case of any event described in clause (a) of the definition of the
term “Term Loan Prepayment Event”, if Holdings and its Restricted Subsidiaries
invest the Net Proceeds from such event (or a portion thereof) within 12 months
after receipt of such Net Proceeds in assets useful in the business of the
Borrower and the other Restricted Subsidiaries (and, other than in the case of
Net Proceeds from Casualty or similar events referred to in clause (z) of such
clause (a), including any acquisitions permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so invested by the end of such 12-month period, at which time
a prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested; and provided, further, that if a binding commitment to
reinvest such Net Proceeds described in the immediately preceding proviso is
entered into within 12 months after receipt thereof, the 12-month reinvestment
period permitted with respect to such Net Proceeds under the immediately
preceding proviso shall be extended an additional one hundred eighty (180) days
from the end of such 12-month period, after which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so invested.

(d) [Reserved].

(e) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending September 30, 2015, the Borrower shall, within ten
(10) Business Days of the date on which financial statements are required to be
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated, prepay Term Loan Borrowings and
Incremental Term Loan Borrowings in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year; provided that, except to
the extent made from the proceeds of long-term Indebtedness, such amount in any
fiscal year shall be reduced by the aggregate amount of prepayments of Term
Loans and Incremental Term Loans (and, to the extent the Revolving Commitments
are reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) prior to the date of such prepayment.

(f) Prior to any optional prepayment of Borrowings pursuant to Section 2.11(a),
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. In the event of any mandatory prepayment of Term
Loan Borrowings or Incremental Term Loan Borrowings made at a time when Term
Loan Borrowings or Incremental Term Loan Borrowings of more than one Class

 

63 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

remain outstanding, the Borrower shall select Term Loan Borrowings or
Incremental Term Loan Borrowings to be prepaid so that the aggregate amount of
such prepayment is allocated between Term Loan Borrowings and Incremental Term
Loan Borrowings pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. Optional prepayments of Term Loan Borrowings and
Incremental Term Loan Borrowings shall be allocated among the Classes of Term
Loan Borrowings and Incremental Term Loan Borrowings as directed by the
Borrower; provided that the Borrower may not designate that any Loans of any
Class be so prepaid unless such prepayment is accompanied by at least a pro rata
offer to purchase Term Loans. In the absence of a designation by the Borrower as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the Administrative Agent shall apply such amounts to any
outstanding ABR Borrowings prior to applying such amounts to any outstanding
Eurodollar Borrowing.

(g) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile or other electronic transmission) of any prepayment pursuant to
Section 2.11(a)(i), 2.11(c) and 2.11(e) hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be in the form attached hereto as Exhibit J,
shall be irrevocable and shall specify the prepayment date and principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and amounts required pursuant to Section 2.16.

(h) So long as any Term Loans remain outstanding, any Term Lender may elect to
decline the entire portion of the prepayment of its Term Loans pursuant to
Sections 2.11(c) or (e) (other than mandatory prepayments pursuant to clause
(b) of the definition of Term Loan Prepayment Event) by delivering notice to the
Administrative Agent of such election within seven (7) Business Days of
receiving notice of any such prepayment, in which case such declined proceeds
shall be returned to the Borrower (such retained proceeds, the “Retained
Declined Proceeds”). The amount of any such prepayment that is accepted by any
Term Lender shall be applied ratably to the outstanding principal amount of the
Base Rate Loans and Eurodollar Rate Loans that make up such Term Lender’s Term
Loan. In the absence of delivery of a notice declining any prepayment by any
Lender promptly upon receiving notice of such prepayment, such Lender shall
automatically be deemed to have accepted such prepayment.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.50% per

 

64 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

annum on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears on the first Business Day following the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any such fees accrued from the Effective
Date through the end of the first full fiscal quarter following the Effective
Date shall be payable on the first Business Day following the last day of such
full quarter. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank in dollars a fronting fee for each Letter of Credit
equal to the greater of $500 and 0.125% per annum on the average daily amount of
the LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to and including the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment or extension of any Letter
of Credit or processing and administration of such Letters of Credit.
Participation fees and fronting fees for standby Letters of Credit accrued
through and including the last day of March, June, September and December of
each year shall be payable on the first Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) Notwithstanding the foregoing, and subject to Section 2.21, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

65 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, commencing, upon the occurrence of and during
the continuation of an Event of Default under Section 7.01 (a), (b), (h), or
(i), all principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
overdue amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section; provided, that (x) no amount shall
be payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender and (y) no amounts shall accrue
pursuant to this Section 2.13(c) on any amount, reimbursement obligation in
respect of any LC Disbursement or other amount payable to a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurodollar Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

66 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes imposed on or with respect to any payment made by or on
account of any obligation of the Borrower under any Loan Document, (B) Taxes
described in clauses (c) through (e) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Bank or Administrative Agent of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender, Issuing Bank or Administrative Agent hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender,
Issuing Bank or Administrative Agent, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.
Notwithstanding the foregoing, this Section 2.15 will not apply to any such
increased costs or reductions resulting from Indemnified Taxes covered by
Section 2.17 or the imposition of, or any change in the rate of, any Excluded
Taxes payable by such Lender or such Issuing Bank.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or liquidity or on the capital or
liquidity of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital or liquidity adequacy), then, from time to time
upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

(c) A certificate of a Lender, an Issuing Bank or Administrative Agent setting
forth the amount or amounts necessary to compensate such Lender, Issuing Bank or
Administrative Agent or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section delivered to the
Borrower shall be presumptively correct absent manifest error. The Borrower
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.

 

67 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender, Issuing Bank or Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s or Administrative Agent’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender, Issuing Bank or Administrative Agent pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender, Issuing Bank or Administrative Agent,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s, Issuing Bank’s or
Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan, Term Loan or Incremental Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the loss, cost and expense attributable to such event (other
than for lost profits). For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the
applicable interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be presumptively correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand. Notwithstanding the foregoing, this Section 2.16 will
not apply to Taxes indemnifiable under Section 2.17, as to which Section 2.17
shall govern, or Excluded Taxes.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if the Borrower or the Administrative
Agent (as the case may be) shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the Borrower or the
Administrative Agent (as the case may be)) to deduct or withhold any Taxes from
such payments, then (i) the Borrower or the Administrative Agent (as the case
may be) shall be entitled to make such deductions or withholding, (ii) the
Borrower or the Administrative Agent (as the case may be) shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iii) if such Taxes are Indemnified Taxes,
the amount payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions or withholdings have been made (including
deductions applicable to additional amounts payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

 

68 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes (without duplication of Section 2.17(a)) to the
relevant Governmental Authority in accordance with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any properly completed and executed documentation prescribed by Law, or
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents (including any documentation necessary to establish an exemption
from, or reduction of, any Taxes that may be imposed under FATCA). Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(i), (ii) and (iv) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

69 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two properly completed and duly signed originals of IRS Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two properly completed and duly signed originals of IRS Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a properly completed and duly
signed certificate, in substantially the form of Exhibit H (any such certificate
a “United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent and the Borrower, establishing that such Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) two properly completed and duly signed
originals of IRS Form W-8BEN (or any successor forms), and/or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership), IRS Form W-8IMY (or any successor forms) of the
Lender, accompanied, to the extent required to obtain an exemption from or
reduction of Tax, by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY, (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
shall be provided by such Lender on behalf of such beneficial owners).

(iii) The Administrative Agent shall deliver to Borrower, on or prior to the
Effective Date (or on or prior to the date of an assignment pursuant to which it
becomes the Administrative Agent), and at such other times as may be necessary
in the reasonable determination of Borrower, two duly executed copies of IRS
Form W-9 or the relevant IRS Form W-8, as applicable.

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations

 

70 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Issuing Bank or such Lender in the
event the Administrative Agent, such Issuing Bank or such Lender is required to
repay such refund to such Governmental Authority. The Administrative Agent, such
Lender or such Issuing Bank, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that the Administrative Agent, such Lender or
such Issuing Bank may delete any information therein that the Administrative
Agent, such Lender or such Issuing Bank deems confidential). If the Borrower
pays any additional amounts under this Section 2.17 with respect to the
Indemnified Taxes or Other Taxes and the Borrower reasonably believes that such
additional amounts or portion thereof are attributable to Taxes that were not
correctly or legally asserted, the Lender and Administrative Agent shall use
reasonable efforts to cooperate with Borrower (at the Borrower’s expense) to
obtain a refund of such Taxes so long as such efforts would not, in the
reasonable determination of such Lender or the Administrative Agent result in
any non-reimbursable additional costs, expenses or risks or any other adverse
effects for such Lender or the Administrative Agent. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. Notwithstanding anything
to the contrary, this Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to Taxes which it deems
confidential).

(g) For purposes of this Section 2.17, the term “Lender” shall include each
Issuing Bank and the Swingline Lender.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required

 

71 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurodollar Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments under
each Loan Document shall be made in dollars except as otherwise expressly
provided herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, toward the payment of any fees, indemnities or expense reimbursements
then due to the Administrative Agent, (ii) second, toward the payment of any
fees, indemnities or expense reimbursements then due to the Issuing Banks and
Lenders, ratably, (iii) third, towards payment of interest then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest then due to such parties, and (iv) fourth, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Incremental Term Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Incremental
Term Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
applicable Lender as required under the Loan Documents, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Incremental Term Loans and Term Loans and
participations in LC Disbursements and Swingline Loans of other applicable
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans,
Incremental Term Loans, Term Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment

 

72 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

of or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.22, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.22, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.22, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), including amount payable

 

73 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

pursuant to Section 2.23, (C) the Borrower or such assignee shall have paid
(unless waived) to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.17 or a notice given under Section 2.22, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

SECTION 2.20 Incremental Credit Extensions.

(a) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase”) from Incremental Revolving Lenders; provided
that at the time of each such request and upon the effectiveness of each
Incremental Revolving Facility Amendment, (A) the conditions set forth in
Section 4.02 shall be satisfied, (B) the Borrower shall be in compliance on a
Pro Forma Basis (before and after giving effect to any such Revolving Commitment
Increase and assuming that such Revolving Commitment Increase is fully drawn)
with a Total Net Leverage Ratio not to exceed 2.75 to 1.00, as of the last day
of the most recently ended Test Period (with any proceeds of any Incremental
Revolving Increase and any Cure Amounts to be excluded for purposes of the cash
component of the Total Net Leverage Ratio), (C) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A) and (B) above, together with reasonably detailed calculations
demonstrating compliance with clause (B) above and (D) such Revolving Commitment
Increase shall be on the same terms (other than any upfront fees) governing the
Revolving Commitments pursuant to this Agreement. Notwithstanding anything to
contrary herein, the sum of (i) the aggregate principal amount of the Revolving
Commitment Increases and (ii) the aggregate principal amount of all Term
Commitment Increases shall not exceed the Incremental Cap. Each Revolving
Commitment Increase shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof; provided that such amount
may be less than $5,000,000 if such amount represents all the remaining
availability under the Incremental Cap.

(b) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of terms loans hereunder or increases in the aggregate
amount of the Term Commitments which shall take the form of an additional
tranche of term loans hereunder (each such increase, a “Term Commitment
Increase”, and the term loans made thereunder, “Incremental Term Loans”) from
one or more Incremental Term Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Term Facility Amendment,
(A) the conditions set forth in Section 4.02 shall be satisfied; provided,
further, that if the proceeds of such Incremental Term Loans are being used to
finance a Permitted Acquisition or similar Investment, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and (y) the reference in Section 4.02(b) to
Default and Event of Default shall mean the absence of a Default or Event of
Default at the time that the main transaction agreement governing

 

74 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

such Permitted Acquisition or Investment is executed and delivered and the
absence of an Event of Default under Sections 7.01(a), (b), (h) or (i) at the
time of consummation and after giving Pro Forma Effect thereto or
(i) immediately prior to and after giving effect to the incurrence of such
Incremental Term Loans, (B) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis before and after giving effect to any Incremental Term Loans made
pursuant to such Term Commitment Increase as of the last day of the most
recently ended Test Period, shall not exceed 2.75 to 1.00 (with any proceeds of
any Incremental Term Loans or Cure Amounts to be excluded for purposes of the
cash component of the Total Net Leverage Ratio), (C) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A) and (B) above, together with reasonably detailed calculations
demonstrating compliance with clause (B) above, (D) the maturity date of any
term loans incurred pursuant to such Term Commitment Increase shall not be
earlier than the Latest Maturity Date then in effect and the Weighted Average
Life to Maturity of any term loans incurred pursuant to such Term Commitment
Increase shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans, (E) the interest rate margins and, subject to clause (D), the
amortization schedule for any term loans incurred pursuant to such Term
Commitment Increase shall be determined by the Borrower and the Incremental Term
Lenders with the applicable Term Commitment Increases; provided that in the
event that the All-In Yield of any Term Commitment Increase effected exceeds the
All-In Yield of the existing Term Loans by more than 50 basis points, then the
Applicable Rate for the existing Term Loans shall be increased to the extent
necessary so that the All-In Yield of the Term Loans is equal to the All-In
Yield of such term loans incurred pursuant to such Term Commitment Increase
minus 50 basis points, and (F) any Incremental Term Facility Amendment shall be
on the terms and pursuant to documentation to be determined by the Borrower and
the Incremental Term Lenders with the applicable Term Commitment Increases;
provided that to the extent such terms and documentation are not consistent with
this Agreement (except to the extent permitted by clauses (D) or (E) above),
they shall be reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to contrary herein, the sum of (i) the aggregate
principal amount of the Term Commitment Increases and (ii) the aggregate
principal amount of all Revolving Commitment Increases shall not exceed the
Incremental Cap. Each Term Commitment Increase shall be in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof;
provided that such amount may be less than $5,000,000 if such amount represents
all the remaining availability under the Incremental Cap.

(c) (i) Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.

(ii) Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such
Incremental Revolving Lender and the Administrative Agent. Revolving Commitment
Increases may be provided, subject to the prior written consent of the Borrower
(not to be unreasonably withheld), by any existing Lender (it being understood
that no existing Lender shall have the right to participate in any Incremental
Revolving Facility or, unless it agrees, be obligated to provide any Incremental
Revolving Loan or Revolving Commitment Increase) or by any Incremental Revolving
Lender. An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section. The effectiveness of any Incremental
Revolving Facility Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Revolving Facility Effective Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Incremental

 

75 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Revolving Facility Effective Date) and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(iii) Commitments in respect of any Term Commitment Increase (the “Incremental
Term Commitments”) shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Term Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents executed by the Borrower, each applicable
Incremental Term Lender and the Administrative Agent. Term Commitment Increases
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Term Commitment
Increase or, unless it agrees, be obligated to provide any Term Commitment
Increases) or by any Incremental Term Lender. An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section.
The effectiveness of any Incremental Term Facility Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Term Facility
Effective Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Term Facility Effective Date) and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent); provided that if
the proceeds of such Incremental Term Commitments are being used to finance a
Permitted Acquisition or similar Investment, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and (y) the reference in Section 4.02(b) to
Default and Event of Default shall mean the absence of a Default or Event of
Default at the time that the main transaction agreement governing such Permitted
Acquisition or Investment is executed and delivered and the absence of an Event
of Default under Sections 7.01(a), (b), (h) or (i) immediately prior to and
after giving effect to the incurrence of such Incremental Term Commitments.

(d) Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Incremental Revolving
Lender providing a portion of such Revolving Commitment Increase (each a
“Incremental Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Incremental Revolving
Lender) will equal such Revolving Lender’s Applicable Percentage. Any Revolving
Loans outstanding immediately prior to the date of such Revolving Commitment
Increase that are Eurodollar Loans will (except to the extent otherwise repaid
in accordance herewith) continue to be held by, and all interest thereon will
continue to accrue for the accounts of, the Revolving Lenders holding such Loans
immediately prior to the date of such Revolving Commitment Increase, in each
case until the last day of the then-current Interest Period applicable to any
such Loan, at which time it will be repaid or refinanced with new Revolving
Loans made pursuant to Section 2.01 in accordance with the Applicable
Percentages of the Revolving

 

76 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Lenders after giving effect to the Revolving Commitment Increase; provided,
however, that upon the occurrence of any Event of Default, each Incremental
Revolving Lender will promptly purchase (for cash at face value) assignments of
portions of such outstanding Revolving Loans of other Revolving Lenders so that,
after giving effect thereto, all Revolving Loans that are Eurodollar Loans are
held by the Revolving Lenders in accordance with their then-current Applicable
Percentages. Any such assignments shall be effected in accordance with the
provisions of Section 9.04; provided that the parties hereto hereby consent to
such assignments and the minimum assignment amounts and processing and
recordation fee set forth in Section 9.04(b) shall not apply thereto. If there
are any ABR Revolving Loans outstanding on the date of such Revolving Commitment
Increase, such Loans shall either be prepaid by the Borrower on such date or
refinanced on such date (subject to satisfaction of applicable borrowing
conditions) with Revolving Loans made on such date by the Revolving Lenders
(including the Revolving Commitment Increase Lenders) in accordance with their
Applicable Percentages. In order to effect any such refinancing, (i) each
Incremental Revolving Lender will make ABR Revolving Loans to the Borrower by
transferring funds to the Administrative Agent in an amount equal to the
aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Incremental Revolving Lender’s Revolving
Commitment Increase by the aggregate amount of the Revolving Commitments (after
giving effect to the Revolving Commitment Increase on such date) and (ii) such
funds will be applied to the prepayment of outstanding ABR Revolving Loans held
by the Revolving Lenders other than the Incremental Revolving Lenders, and
transferred by the Administrative Agent to the Revolving Lenders other than the
Incremental Revolving Commitment, in such amounts so that, after giving effect
thereto, all ABR Revolving Loans will be held by the Revolving Lenders in
accordance with their then-current Applicable Percentages. On the date of such
Revolving Commitment Increase, the Borrower will pay to the Administrative
Agent, for the accounts of the Revolving Lenders receiving such prepayments,
accrued and unpaid interest on the principal amounts of their Revolving Loans
being prepaid. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(e) Upon each Term Commitment Increase pursuant to this Section, each
Incremental Term Lender shall make an additional term loan to the Borrower in a
principal amount equal to such Lender’s Term Commitment Increase. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Commitment Increase and Revolving Commitment Increase and shall
make available to the Lenders a copy of any each Incremental Term Facility
Amendment and Incremental Revolving Facility Amendment.

(f) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.21 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and

 

77 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each Issuing
Bank and the Swingline Lender hereunder; third, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, in the case of a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Bank or such Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and LC Disbursements owed to,
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 2.05(j). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the Revolving Exposure of
that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders

 

78 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

or take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.21(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.22 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.23 Repricing Transactions. If, on or prior to the first anniversary of
the Effective Date, (a) there shall occur any amendment, amendment and
restatement or other modification of the Loan Documents that has the primary
purpose of reducing the All-In Yield then in effect for the Term Loans made
pursuant to Section 2.01(a), (b) all or any portion of the Term Facility is
voluntarily or mandatorily prepaid with the Net Proceeds of issuances, offerings
or placements of Indebtedness of Holdings and its Restricted Subsidiaries, or
refinanced substantially concurrently with the incurrence of, or conversion of
the Term Loans made pursuant to Section 2.01(a) into, new Indebtedness that has
an All-In Yield lower than the All-In Yield in effect for such Term Loans so
prepaid (in each case, after giving effect to interest rate margins (including
Adjusted Eurodollar Rate and ABR floors), original issue discount and upfront
fees) or (c) a Lender must assign its Term Loans made pursuant to
Section 2.01(a) as a result of its failure to consent to an amendment, amendment
and restatement or other modification of this Agreement that would have the
primary purpose of reducing the All-In Yield then in effect for the

 

79 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Term Loans made pursuant to Section 2.01(a) (any of clause (a), (b) or (c), a
“Repricing Transaction”), then in each case the aggregate principal amount of
Term Loans made pursuant to Section 2.01(a) so subject to such Repricing
Transaction (other than any Repricing Transaction made in connection with a
Change in Control) will be subject to a prepayment premium of 1.00% thereof,
such premium due and payable by the Borrower immediately upon the consummation
of such Repricing Transaction.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and the
Restricted Subsidiaries are duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to carry on its business and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and to effect the Transactions and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
each of Holdings and the Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of Holdings,
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and implied covenants of good
faith and fair dealing.

SECTION 3.03 Governmental and Third-Party Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except (x) such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents or (y) for consents, approvals, registrations, filings or other
actions the failure to make or obtain would not reasonably be expected to be
adverse in any material respect to the rights of the Administrative Agent or the
Lenders, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture or other material agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder except (in the case of each of clauses (b)(ii) and
(c) to the extent that such violation, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any Restricted Subsidiary, except Liens created under the Loan
Documents or constituting Permitted Encumbrances.

 

80 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of Holdings and its subsidiaries as of the date thereof and
its results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b) The unaudited consolidated balance sheet of Holdings dated March 29, 2014
and the related consolidated statements of earnings and cash flows of Holdings
for the twelve-month period ended March 29, 2014 (A) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (B) fairly present in all material
respects the financial condition of Holdings as of the date thereof and its
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.

(c) Holdings has heretofore furnished to Administrative Agent (for distribution
to the Lenders) the consolidated pro forma balance sheet of Holdings and its
Restricted Subsidiaries as at September 28, 2013, and the related consolidated
pro forma statement of earnings of Holdings and its Restricted Subsidiaries for
the twelve-month period then ended (such pro forma balance sheet and statement
of earnings, the “Pro Forma Financial Statements”), which have been prepared
giving effect to the Transactions (excluding the impact of purchase accounting
effects required by GAAP) as if such transactions had occurred on such date or
at the beginning of such twelve-month period, as the case may be. The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis and in accordance
with GAAP the estimated financial position of Holdings and its Restricted
Subsidiaries as at September 28, 2013, and their estimated results of operations
for the periods covered thereby, assuming that the Transactions had actually
occurred at such date or at the beginning of such period (excluding the impact
of purchase accounting effects required by GAAP).

(d) Since September 28, 2013, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of Holdings, the Borrower and the Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, if any (including the Mortgaged Properties), (i) free
and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes.

(b) As of the Effective Date after giving effect to the Transactions, except as
set forth on Schedule 3.05, none of Holdings, the Borrower or any Restricted
Subsidiary owns any real property with a fair market value exceeding $2,000,000.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

81 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has, to the knowledge of Holdings or
the Borrower, become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) has, to the knowledge of Holdings or the Borrower, any basis to reasonably
expect that Holdings, the Borrower or any Restricted Subsidiary will become
subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings and its
Restricted Subsidiaries is in compliance with (a) its Organizational Documents,
(b) all Requirements of Law applicable to it or its property and (c) all
indentures and other agreements and instruments binding upon it or its property,
except, in the case of clauses (b) and (c) of this Section, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.

SECTION 3.09 Taxes. Holdings, the Borrower and each Restricted Subsidiary
(a) have timely filed or caused to be filed all material Tax returns and reports
required to have been filed and (b) have paid or caused to be paid all material
Taxes required to have been paid (whether or not shown on a Tax return)
including in their capacity as Tax withholding agents unless such Taxes are
being contested in good faith and appropriate proceedings, with provision for
appropriate reserves in accordance with GAAP. Neither Holdings nor the Borrower
knows of any proposed material tax assessment against Holdings or its Restricted
Subsidiaries that is not being actively contested diligently, in good faith and
in appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

SECTION 3.10 ERISA; Labor Matters.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or, to the knowledge of Holdings or the Borrower is reasonably expected
to occur, (ii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), (iii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan and (iv) neither a Loan Party nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

(c) As of the Effective Date, there are no collective bargaining agreements
covering the employees of Holdings, the Borrower or any of the Restricted
Subsidiaries. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, neither any Loan Party nor
any Restricted Subsidiary has suffered any strikes, walk-outs, work stoppages or
other labor difficulty within the last five years.

 

82 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure; Undisclosed Liabilities.

(a) No reports, financial statements, certificates or other written information
(other than information of a general economic or industry nature) furnished by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurances can be given that such projections will be
realized, and that actual results may vary from projections and such variations
could be material.

(b) As of the Effective Date, the Loan Parties have no material obligations or
liabilities, matured or unmatured, fixed or contingent, other than (i) those set
forth or adequately provided for in the financial statements delivered to the
Administrative Agent pursuant to this Agreement, (ii) those incurred in the
ordinary course of business and not required to be set forth in the financial
statements under GAAP, (iii) those incurred in the ordinary course of business
since the date of the most recently delivered balance sheet and consistent with
past practice, and (iv) those incurred in connection with the execution of this
Agreement.

SECTION 3.12 Subsidiaries; Equity Interests. As of the Effective Date, Part
(a) of Schedule 3.12 sets forth the name of, and the ownership interest of
Holdings and each Subsidiary in, each Subsidiary. As of the Effective Date, Part
(b) of Schedule 3.12 sets forth all equity investments in any other corporation
or entity other than those specifically disclosed in Part (a) of Schedule 3.12.
All of the outstanding Equity Interests in the Borrower have been validly
issued, are fully paid and non-assessable and are owned by Holdings in the
amounts specified on Part (a) of Schedule 3.12 free and clear of all Liens
except those created under the Security Documents and the Organizational
Documents.

SECTION 3.13 Intellectual Property; Licenses, Etc. Except, in each case, as
would not reasonably be expected to have a Material Adverse Effect, Holdings,
the Borrower and the Restricted Subsidiaries own, license or possess the right
to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how and other
Intellectual Property rights that are reasonably necessary for the operation of
their businesses as currently conducted, and, without conflict with the rights
of any Person. No Intellectual Property, advertising, product, process, method,
substance, part or other material used by Holdings, the Borrower or any
Restricted Subsidiary in the operation of its business as currently conducted
infringes upon any Intellectual Property rights held by any Person except for
such infringements, individually or in the aggregate, which would not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any Intellectual Property is pending or, to the knowledge of Holdings, the
Borrower, and the Restricted Subsidiaries, threatened against Holdings, the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. From and after the consummation of the Transactions to
occur on the Effective Date and after payment of the Special Dividend (whether
paid on the Effective Date or at any time or from time to time following the
Effective Date), (a) the fair value of the assets of Holdings and its Restricted
Subsidiaries, on a consolidated basis, exceeds their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of Holdings and

 

83 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

its Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) Holdings and
its Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured, and (d) Holdings and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of this Section 3.14, the amount of any contingent liability at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that would reasonably be expected
to become an actual or matured liability.

SECTION 3.15 Federal Reserve Regulations. None of Holdings, the Borrower or any
other Restricted Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

SECTION 3.16 PATRIOT ACT; FCPA; OFAC.

(a) To the extent applicable, Holdings and its Subsidiaries is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or, to the knowledge of
Borrower, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

(b) The use of the proceeds of the Loans and the Letters of Credit will not
violate the Trading with the Enemy Act, as amended or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(c) None of Holdings or any of its respective Subsidiaries is (i) (x) a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
AntiTerrorism Order or (y) to the knowledge of the Borrower, subject to any
international economic sanction administered or enforced by the Office of
Foreign Assets Control, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and Part II.1 of the Criminal Code (Canada), the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada), the Special Economic Measures Act (Canada) and the Freezing
Assets of Corrupt Foreign Officials Act (Canada) (collectively, the “Canadian
Sanctions Legislation”) or (ii) engages with any such Person in any dealings or
transactions that violate any Requirements of Law.

SECTION 3.17 Use of Proceeds. The proceeds of the Loans have been used and shall
be used in accordance with Section 5.10.

 

84 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.18 Security Interests. Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons (subject to
Permitted Encumbrances) and subject to no other Liens (except that the
Collateral may be subject to Liens permitted by Section 6.02), in favor of the
Administrative Agent for the benefit of the Lenders. No filings or recordings
are required in order to perfect the security interests created under any
Security Document that are required by the Security Documents to be perfected
except for filings or recordings which shall have been made, or for which
satisfactory arrangements have been made or which are not yet required to have
been made, upon or prior to the execution and delivery thereof.

SECTION 3.19 Insurance. The properties of each Borrower and its Subsidiaries are
insured with insurance companies and as specified and required pursuant to
Section 5.07.

SECTION 3.20 Status of Holdings and the Intermediate Parent Companies. Each of
Holdings and each Intermediate Parent Company is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents), own any material assets (other than, (x) directly or indirectly, the
Equity Interests in the Borrower and (y) in the case of Holdings, certain net
operating losses) or engage in any operations or business (other than the
ownership of the Borrower and its Subsidiaries and activities related to being a
Guarantor), except in each case as permitted under Section 6.03(c).

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower and Holdings either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Schulte Roth & Zabel LLP, special New York counsel to the
Loan Parties and (ii) Smith, Gambrell & Russell, LLP, Georgia counsel to the
Loan Parties, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit E-1 or
such other form reasonably acceptable to the Administrative Agent with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent

 

85 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

date by the applicable Governmental Authority, (ii) signature and incumbency
certificates of the Responsible Officers of each Loan Party executing the Loan
Documents to which it is a party, (iii) resolutions of the Board of Directors
and/or similar governing bodies of each Loan Party (or in the case of clause
(y) herein, each relevant Loan Party) approving and authorizing (x) the
execution, delivery and performance of Loan Documents to which it is a party and
(y) the payment of the Special Dividend, in each case certified as of the
Effective Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment, and (iv) a
good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Lead Arrangers and the Borrower to be due
and payable on or prior to the Effective Date (including, to the extent
estimated or invoiced at least two (2) Business Days prior to the Effective
Date, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document), which amounts may
be offset against the proceeds of the initial Loans made on the Effective Date.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by Holdings and the Borrower of commercially
reasonable efforts to cause the Collateral and Guarantee Requirement to be
satisfied on the Effective Date, the requirements with respect to (w) account
control agreements with respect to pledged accounts, (x) loss payable insurance
endorsements, (y) landlord waivers and consents or (z) Mortgages described in
clause (e) of the definition of Collateral and Guarantee Requirement are not
satisfied as of the Effective Date, the satisfaction of such requirements shall
not be a condition to the availability of the initial Loans on the Effective
Date, but shall be required to be satisfied within the period specified therefor
in Schedule 5.15 or such later date as the Administrative Agent may reasonably
agree.

(g) Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance maintained by Holdings and its Restricted
Subsidiaries pursuant to Section 5.07 and, if applicable, the Administrative
Agent shall be designated as an additional insured and loss payee as its
interest may appear thereunder, or solely as the additional insured, as the case
may be, thereunder (provided that if such endorsement as additional insured
cannot be delivered by the Effective Date, such endorsement may be delivered at
such later date as is set forth on Schedule 5.15).

(h) The Lead Arrangers shall have received (i) the Audited Financial Statements
and (ii) the unaudited consolidated and combined balance sheet of Holdings as at
December 28, 2013 and the related consolidated statements of earnings and cash
flows of Holdings for each fiscal quarter after December 28, 2013 ended at least
45 days prior to the Effective Date.

(i) The Lead Arrangers shall have received the Pro Forma Financial Statements.

(j) The Refinancing and the payment of the Special Dividend (other than the
portion of the Special Dividend to be paid after the Effective Date pursuant to
Section 6.06(a)(iii)) shall have been consummated or shall be consummated
simultaneously with the initial funding of Loans on the Effective Date.

(k) The Lenders shall have received a Solvency Certificate from a Responsible
Financial Officer certifying as to the solvency of the Borrower and its
Restricted Subsidiaries on

 

86 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

a consolidated basis after giving effect to the Transactions and the Special
Dividend (or, to the extent the entire Special Dividend is not made on the
Effective Date, after giving effect to the portion thereof made on the Effective
Date).

(l) The Administrative Agent and the Lead Arrangers shall have received, not
later than three (3) Business Days prior to the Effective Date, documentation
and other information about the Loan Parties as shall have been reasonably
requested in writing at least five (5) Business Days prior to the Effective Date
by the Administrative Agent or the Lead Arrangers required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act.

(m) The Administrative Agent shall have received evidence reasonably
satisfactory to it that, after giving Pro Forma Effect to the portion of the
Special Dividend payable on the Effective Date and the other Transactions, the
Borrower shall have not less than $15,000,000 of unrestricted available cash and
Cash Equivalents on its balance sheet.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as the case may be; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as the case may be,
no Default or Event of Default shall have occurred and be continuing.

(c) In the case of any Borrowing of Revolving Loans or the issuance, amendment
or extension of any Letter of Credit, after giving effect to the incurrence of
such Revolving Loans or issuance, amendment or extension of such Letter of
Credit, as applicable, the aggregate outstanding Revolving Exposures would not
exceed the aggregate Revolving Commitments then in effect.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
(x) contingent indemnification obligations as to which no claim has been made
and (y) Secured Cash Management Obligations and

 

87 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Secured Swap Obligations) payable under any Loan Documents shall have been paid
in full and all Letters of Credit shall have expired or been terminated (or cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the relevant Issuing Bank) and all LC Disbursements shall have been
reimbursed, each of Holdings and the Borrower covenants and agrees with the
Lenders that:

SECTION 5.01 Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):

(a) on or before the date that is 105 days after the end of each fiscal year of
Holdings, an audited consolidated balance sheet and audited consolidated and
consolidating statements of operations and cash flows of Holdings and its
Restricted Subsidiaries as of the end of and for such fiscal year, in each case
with (x) customary management’s discussion and analysis describing results of
operations, setting forth in each case in comparative form the figures for the
previous fiscal year and (y) to the extent prepared, accountants’ letter to
management, all reported on by PriceWaterhouse Coopers LLP or other independent
public accountants of recognized standing without any qualifications (including
any (A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the Financial
Performance Covenant), such consolidated financial statements in each case to
present fairly in all material respects the financial condition as of the end of
and for such year and results of operations and cash flows of Holdings and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) with respect to each of the first three fiscal quarters of each fiscal year,
on or before the date that is 45 days after the end of each such fiscal quarter,
an unaudited consolidated and consolidating balance sheet and unaudited
consolidated statements of operations and cash flows of Holdings and its
Restricted Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year; all
certified by a Financial Officer as presenting fairly in all material respects,
as applicable, the financial condition as of the end of and for such fiscal
quarter and such portion of the fiscal year and results of operations and cash
flows of Holdings and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, together with customary management’s
discussion and analysis describing results of operations;

(c) concurrently with the delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (a “Compliance
Certificate”) (i) certifying as to whether a Default has occurred and is
continuing and specifying the details thereof and any action taken or proposed
to be taken with respect thereto and (ii) setting forth reasonably detailed
calculations (1) demonstrating compliance with the Financial Performance
Covenant contained in Section 6.10, (2) in the case of financial statements
delivered under paragraph (a) above, beginning with the financial statements for
the fiscal year of Holdings ending September 30, 2015, of Excess Cash Flow for
such fiscal year and (3) updating schedules required to be updated pursuant to
Section 5.03(b) below;

(d) not later than 60 days after the commencement of each fiscal year of
Holdings, a reasonably detailed consolidated annual budget (including a
projected consolidated balance sheet and consolidated statements of projected
operations and cash flows and setting forth the material assumptions used for
purposes of preparing such budget) for Holdings and its

 

88 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Restricted Subsidiaries for the forthcoming fiscal year, quarter by quarter,
certified by a Financial Officer as being such officer’s good faith estimate of
the financial performance of Holdings and its Subsidiaries during the period
covered thereby;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings or any of the Restricted
Subsidiaries with the SEC or with any national securities exchange, or
distributed by Holdings or any of the Restricted Subsidiaries to the holders of
its Equity Interests generally, as the case may be;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, any
Intermediate Parent, the Borrower or any of the Subsidiaries, or compliance with
the terms of any Loan Document, as the Administrative Agent on its own behalf or
on behalf of any Lender may reasonably request in writing.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower delivers or posts such
documents, or provides a link thereto to the Administrative Agent in accordance
with Section 9.01; provided that upon the Administrative Agent’s reasonable
request, the Borrower shall provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Holdings (or
any parent company thereof), any Intermediate Parent or the Borrower or any of
their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agents and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
Holdings (or any parent thereof), any Intermediate Parent or the Borrower or any
of their respective securities for purposes of United States federal securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.01); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (1) the Loan Documents,
(2) notification of changes in the terms of the Facilities and (3) all
information delivered pursuant to Section 5.01(a) and (b), other than any
information or other materials delivered in connection with Section 5.01(d),
which shall remain and be deemed to be “PRIVATE”. The Borrower acknowledges its
understanding that Public Lenders and their firms may be trading in any of the
Loan Parties’ respective securities while in possession of the materials,
documents and information distributed to them pursuant to the authorizations
made herein.

 

89 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events; Other Information. Promptly after any
Responsible Officer of Holdings or the Borrower obtains actual knowledge thereof
and, if applicable, after notifying the appropriate Governmental Authority,
Holdings or the Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent) written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary or the receipt of a notice of
an Environmental Liability, in each case that an adverse determination (as
applicable) is reasonably probable and, if adversely determined (as applicable),
would reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any event that is not a matter of general public knowledge
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect; and

(d) immediately upon the discovery of any inaccuracy, miscalculation or
misstatement contained in any Compliance Certificate or other certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any materially adverse respect,
notice of such inaccuracy, miscalculation or misstatement together with an
updated certificate including the corrected information, calculation or
statement, as applicable.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) Holdings or the Borrower will furnish to the Administrative Agent with five
(5) Business Days’ (or such shorter period as reasonably agreed to by the
Administrative Agent) prior written notice of any change (i) in any Loan Party’s
legal name (as set forth in its certificate of organization or like document),
(ii) in the jurisdiction of incorporation or organization of any Loan Party or
in the form of its organization or (iii) in any Loan Party’s organizational
identification number.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a) or (b), Holdings or the Borrower shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of Holdings
or the Borrower (i) setting forth the information required pursuant to Sections
1(a), 1(b), 2, 6 and 9 of the Perfection Certificate or confirming that there
has been no change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section, (ii) identifying any Restricted
Subsidiary of the Borrower that has become, or ceased to be, a Material
Subsidiary during the most recently ended fiscal quarter and (iii) certifying
that all notices required to be given prior to the date of such certificate by
this Section 5.03 have been given.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
(a) its legal existence (including being in good standing in its jurisdiction of
organization) and (b) the rights, licenses, permits, privileges, franchises,
patents,

 

90 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

copyrights, trademarks, trade names and contracts material to the conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, amalgamation, liquidation or dissolution
permitted under Section 6.03 or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, etc. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations in respect of all
federal Taxes and all other material Taxes before the same shall become
delinquent or in default, provided that neither Holdings nor any Restricted
Subsidiary shall be required to pay any such Tax which is being contested in
good faith and by proper proceedings if it has maintained adequate reserves (in
the good faith judgment of the management of Holdings) with respect thereto in
accordance with GAAP.

SECTION 5.06 Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each Restricted Subsidiary to, keep and maintain all material
property necessary to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted, except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance. Each of Holdings and the Borrower will, and will cause
each Restricted Subsidiary to, maintain insurance respecting each of the Loan
Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
The Borrower also shall maintain (with respect to each of the Loan Parties and
their Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Administrative Agent and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Administrative Agent. Each such policy of insurance
shall (i) name the Administrative Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, name the Administrative Agent, on behalf of
the Lenders as the loss payee thereunder. All certificates of property and
general liability insurance are to be delivered to Administrative Agent and the
Loan Parties shall use their commercially reasonable efforts to cause such
insurers to provide not less than 30 days (10 days in the case of non-payment)
prior written notice to the Administrative Agent of the exercise of any right of
cancellation.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Lender Calls.

(a) Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, maintain proper books of record and account in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP consistently applied shall be made of all material financial transactions
and matters involving the assets and business of Holdings, the Borrower or their
Restricted Subsidiaries, as the case may be. Each of Holdings and the Borrower
will, and will cause each Restricted Subsidiary to, at the Borrower’s sole cost
and expense, permit any representatives designated by the Administrative Agent,
upon reasonable prior notice, to visit and inspect its properties (to the extent
it is within such Person’s control to permit such inspection), to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and
procedures);

 

91 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

provided that, excluding any such visits and inspections during the continuation
of an Event of Default, the Administrative Agent shall not exercise such rights
more often than once during any calendar year absent the existence of an Event
of Default; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. Notwithstanding
anything to the contrary in this Section 5.08, none of Holdings, the Borrower or
any Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information or (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding agreement.

(b) In addition, annually, if requested by the Administrative Agent and at a
time to be mutually agreed with the Administrative Agent that is promptly after
the delivery of the information required pursuant to Section 5.1(a) above,
participate in a conference call for Lenders to discuss the financial condition
and results of the Borrower and its Subsidiaries for the most recently-ended
period for which financial statements have been delivered.

SECTION 5.09 Compliance with Laws.

(a) Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, comply with its Organizational Documents and all Requirements of
Law with respect to it, its property and operations, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(b) Without limitation of clause (a) above, Holdings and Borrower will, and will
cause each Restricted Subsidiary to: (i) comply with all applicable
Environmental Laws and with any permit, license or other approval required under
any Environmental Law (“Environmental Permits”) except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; (ii) obtain and renew all Environmental Permits
necessary for its operations and properties; and (iii) to the extent required
under Environmental Laws, conduct any investigation, mitigation, study, sampling
and testing, and undertake any clean-up, removal or remedial, corrective or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except, in the case of clauses (ii) and (iii), to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(c) Without limitation of clause (a) above, Holdings and Borrower will, and will
cause each Restricted Subsidiary to comply with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
PATRIOT Act, (iii) the United States Foreign Corrupt Practices Act of 1977, as
amended and (iv) all applicable Bank Secrecy Act and anti-money laundering laws
and regulations.

SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans, together with cash on hand of the Loan Parties and
their Subsidiaries, to finance, in part, the Transactions and the Special
Dividend. No Revolving Loans (excluding, for the avoidance of doubt, the face
amount of any Letters of Credit issued on the Effective Date) will be drawn on
the Effective Date. The proceeds of the Revolving Loans and Swingline Loans
drawn after the Effective Date will be used only for working capital and other
general corporate purposes (including Permitted Acquisitions). No proceeds of
Revolving Loans shall be applied to pay any portion of the Special Dividend.
Letters of Credit will be used only for general corporate purposes. The Borrower
will not use the proceeds of any Loans or Letters of Credit in violation of any
of the representations and warranties contained in Sections 3.15 or 3.16.

 

92 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 5.11 Additional Restricted Subsidiaries.

(a) If (i) any additional Subsidiary (other than an Excluded Subsidiary) or
Intermediate Parent is formed or acquired after the Effective Date or (ii) if
any Subsidiary ceases to be an Excluded Subsidiary, Holdings or the Borrower
will, within 45 days (or such longer period as the Administrative Agent shall
reasonably agree) after such newly formed or acquired Subsidiary or Intermediate
Parent is formed or acquired or such Subsidiary ceases to be an Excluded
Subsidiary, notify the Administrative Agent thereof (unless such Subsidiary is
an Excluded Subsidiary), and will cause such Subsidiary (unless such Subsidiary
is an Excluded Subsidiary) or Intermediate Parent to satisfy the applicable
Collateral and Guarantee Requirements with respect to such Subsidiary or
Intermediate Parent and with respect to any Equity Interest in or Indebtedness
of such Subsidiary or Intermediate Parent owned by any Loan Party within 45 days
after such notice (or such longer period as the Administrative Agent shall
reasonably agree and the Administrative Agent shall have received a completed
Perfection Certificate with respect to such Subsidiary or Intermediate Parent
signed by a Responsible Officer, together with all attachments contemplated
thereby). Notwithstanding anything contained in this Section 5.11 or any other
Loan Document to the contrary, no more than 65% of the total combined voting
power and 100% of the total combined non-voting power of all classes of Equity
Interests entitled to vote in or of any Restricted Subsidiary acquired or formed
after the Effective Date that is a CFC or Disqualified Domestic Subsidiary shall
be pledged or similarly hypothecated to guarantee or support any Obligation
herein.

(b) Within 45 days (or such longer period as the Administrative Agent may
reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary pursuant to Section 5.03(b), all actions (if any) required to be
taken with respect to such Subsidiary in order to satisfy the applicable
Collateral and Guarantee Requirements shall have been taken with respect to such
Subsidiary.

SECTION 5.12 Further Assurances.

(a) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, each of Holdings and the
Borrower will, and will cause each Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law and that the Administrative Agent or the
Required Lenders may reasonably request, to cause the applicable Collateral and
Guarantee Requirements to be and remain satisfied, all at the expense of the
Loan Parties.

(b) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, if, after the Effective
Date, any owned (but not leased) real property with a fair market value in
excess of $2,000,000 (determined at the time of acquisition thereof, or, if
acquired prior to the date the applicable Person became a Loan Party, the date
such Person became a Loan Party, or, to the extent that any improvements are
constructed on any such real property after the date of acquisition, on the date
of “substantial completion” or similar timing, as determined by the Borrower in
consultation with the Administrative Agent, of such improvements) (“Material
Real Property”) is acquired by the Borrower or any other Loan Party or is owned
by any Restricted Subsidiary on or after the time it becomes a Loan Party
pursuant to Section 5.11 (other than assets constituting Collateral under a
Security Document that become subject to the Lien created by such Security
Document upon acquisition thereof or constituting Excluded Assets), the Borrower
will

 

93 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

notify the Administrative Agent thereof, and, if requested by the Administrative
Agent, the Borrower will cause such assets to be subjected to a Lien securing
the Secured Obligations and will take and cause the other Loan Parties to take,
such actions as shall be necessary and reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties and subject to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement.” In the event any real property is
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section until a reasonable time
following the acquisition of such real property, and in no event shall
compliance be required until 90 days following such acquisition or such longer
time period as agreed to by the Administrative Agent in its reasonable
discretion.

SECTION 5.13 Compliance with ERISA. The Borrower and each Loan Party shall and
shall cause its ERISA Affiliates to maintain each Plan which is subject to or
governed under ERISA, the Code or other federal or state law in compliance in
all material respects with the applicable provisions of ERISA, except where
noncompliance would not be reasonably likely to have a Material Adverse Effect
or cause a Lien on the assets of the Borrower or any Loan Party (other than
Permitted Encumbrances).

SECTION 5.14 Maintenance of Ratings. Borrower shall use commercially reasonable
efforts to (i) maintain a rating of the Facilities (but not any specific rating)
by S&P and Moody’s and (ii) maintain a public corporate rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case with respect to the Borrower.

SECTION 5.15 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.15 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, Holdings, the Borrower and each other Loan Party shall deliver
the documents or take the actions specified on Schedule 5.15, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than (x) contingent indemnification obligations as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated (or cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the Issuing Bank) and all LC Disbursements
shall have been reimbursed, each of Holdings and the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary or Intermediate Parent to, create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness of Holdings, any Intermediate Parent, the Borrower and any of
the Restricted Subsidiaries under the Loan Documents (including any Indebtedness
incurred pursuant to Section 2.20);

 

94 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(ii) Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof;

(iii) Guarantees by Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that such
Guarantee is otherwise permitted by Section 6.04; provided further that (A) no
Guarantee by any Restricted Subsidiary (other than the Borrower) of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower
to the extent permitted by Section 6.04; provided that (A) all such Indebtedness
of any Loan Party owing to any Restricted Subsidiary that is not a Loan Party
shall be subordinated to the Loan Document Obligations on terms (i) at least as
favorable to the Lenders as those set forth in the Intercompany Note or
(ii) otherwise reasonably satisfactory to the Administrative Agent, and (B) all
such Indebtedness in excess of $100,000 individually and $500,000 in the
aggregate owing by a Subsidiary that is not a Loan Party to any Loan Party shall
be evidenced by a note and pledged as Collateral for the Secured Obligations;

(v) (A) Indebtedness (including Capitalized Lease Obligations) of the Borrower
or any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software;
provided that such Indebtedness is incurred concurrently with or within 180 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that the aggregate
principal amount of Indebtedness that is outstanding in reliance on this clause
(v) shall not, at any time outstanding, exceed an aggregate total amount of
$10,000,000;

(vi) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Swap Agreements entered into in the ordinary course of business and not for
speculative purposes;

(vii) Subject to the last proviso in the definition of “Permitted Acquisition”,
Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged, amalgamated or
consolidated with or into the Borrower or a Restricted Subsidiary) after the
date hereof as a result of a Permitted Acquisition or similar Investment, or
Indebtedness of any Person that is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets by the Borrower or such
Restricted Subsidiary in a Permitted Acquisition or similar Investment, and
Permitted Refinancings thereof; provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition or similar Investment;

(viii) Unsecured subordinated Indebtedness of the Borrower and any Restricted
Subsidiary consisting of notes or loans under credit agreements, indentures or
other similar instruments or agreements and any Permitted Refinancing thereof in
an aggregate principal amount not to exceed $60,000,000 less the sum of the
amount of any Revolving Commitment Increase incurred pursuant to Section 2.20(a)
and any Term Commitment Increase or Incremental Term Loans in each case incurred
(without duplication) pursuant to Section

 

95 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

2.20(b); provided that (A) any issuer of such Indebtedness shall be the Borrower
(B) such Indebtedness does not mature prior to the date that is 180 days after
the Latest Maturity Date in effect at the time of incurrence thereof, (C) such
Indebtedness has no mandatory (other than customary provisions relating to asset
sales or a change of control, so long as the rights of the holders thereof upon
the occurrence of a change of control or asset sale event shall be subject to

the prior payment in full in cash of the Loan Document Obligations and the
termination of the Commitments) or scheduled amortization or payments,
repurchases or redemptions of principal prior to the date that is 180 days after
the Latest Maturity Date in effect at the time of incurrence thereof,
(D) immediately after giving effect thereto and the use of the proceeds thereof,
(1) no Event of Default shall exist or result therefrom and (2) Holdings and its
Restricted Subsidiaries will be in Pro Forma Compliance with a Total Net
Leverage Ratio of not more than 2.75 to 1.00 (excluding the proceeds of such
Indebtedness or any Cure Amounts from the cash component of the Total Net
Leverage Ratio) (provided that if the proceeds of such Indebtedness are being
used to finance a Permitted Acquisition or similar Investment, the foregoing
reference to no Event of Default shall mean the absence of an Event of Default
at the time that the main transaction agreement governing such Permitted
Acquisition or Investment is executed and delivered and the absence of an Event
of Default under Sections 7.01(a), (b), (h) or (i) immediately prior to and
after giving effect to the incurrence of such Indebtedness), (E) the Loan
Document Obligations shall have been, and while the Loan Document Obligations
remain outstanding, no other Indebtedness is or is permitted to be, designated
as “Senior Indebtedness” or its equivalent under any indenture or document
governing any such applicable Indebtedness, (F) such Indebtedness has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the
Borrower, the Restricted Subsidiaries and the Lenders as the terms and
conditions of this Agreement (except for covenants or other provisions
applicable exclusively to periods commencing after the Latest Maturity Date at
the time such Indebtedness is incurred); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its objection during such five Business Day
period, and (G) such Indebtedness shall have subordination terms and shall be
subject to a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent; provided, further, that the aggregate
principal amount of Indebtedness outstanding in reliance on this clause
(viii) in respect of which the primary obligor or a guarantor is a Subsidiary
that is not a Loan Party, shall not exceed at any time outstanding, the Non-Loan
Party Investment Amount (as determined at the time of incurrence thereof);

(ix) (A) Indebtedness representing deferred compensation or stock-based
compensation to employees, consultants or independent contractors of Holdings
and its Restricted Subsidiaries incurred in the ordinary course of business, and
(B) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation to their employees, consultants or
independent contractors or other similar arrangements incurred by such Persons
in connection with Permitted Acquisitions or any other Investment permitted
under Section 6.04;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings or any direct or indirect parent thereof permitted
by Section 6.06(a);

 

96 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(xi) Indebtedness of the Borrower or any Restricted Subsidiary constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments incurred in a Permitted Acquisition, any other Investment or
any Disposition, in each case permitted under this Agreement;

(xii) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
obligations under deferred consideration (earn-outs, indemnifications, incentive
non-competes and other contingent obligations) or other similar arrangements
incurred in connection with any Permitted Acquisition or other Investment
permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness of the Borrower and
the Restricted Subsidiaries in respect of netting services, automatic clearing
house arrangements, employees’ credit or purchase cards, overdraft protections
and similar arrangements, in each case, in the ordinary course of business;

(xiv) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums or (B) take-or-pay obligations contained
in supply or manufacturing arrangements, in each case in the ordinary course of
business;

(xv) Obligations of the Borrower or any Restricted Subsidiary in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of the other
Restricted Subsidiaries, in each case in the ordinary course of business or
consistent with past practice;

(xvi) Other unsecured Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding; and

(xvii) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xvi) above.

(b) Holdings and any Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness in respect of which Holdings or any
Intermediate Parent is the primary obligor or a guarantor except Indebtedness
created under Sections 6.01(a)(i), (ii), (iii), (ix) and (x) and all premiums
(if any), interest (including post-petition interest), fees, expenses, charges
and additional or contingent interest on obligations described in the foregoing
clauses.

SECTION 6.02 Liens. Neither Holdings nor the Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) Liens existing on the date hereof and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof (or to the extent
not listed on Schedule 6.02, where the fair market value of all properties to
which such Liens apply under this clause (iii) is less than $100,000 in the
aggregate); provided that (A) such modified, replacement, renewal or extension
Lien does not extend to any additional property other than (1) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (2) proceeds and products thereof, and (B) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;

 

97 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

(v) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (A) interfere in any material respect with the
business of Holdings and its Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;

(vi) Liens (A) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (B) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(vii) [reserved];

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party and Liens granted by a Loan Party in favor of any other Loan Party;

(x) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (A) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (B) such Lien does not extend to or cover any other
assets or property and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(vii);

(xi) any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any Restricted Subsidiaries in the ordinary
course of business and covering the assets so leased;

 

98 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;

(xiii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;

(xiv)(A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries; and

(xv) other Liens; provided that the aggregate principal amount of obligations
secured by Liens existing in reliance on this clause (xv) shall not exceed
$2,500,000 at any time outstanding.

SECTION 6.03 Fundamental Changes.

(a) Neither Holdings nor the Borrower will, nor will they permit any other
Restricted Subsidiary or Intermediate Parent to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, or Dispose of all or substantially all of the
assets of Holdings and its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary or Intermediate Parent may merge with (A) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (B) in the case of any Restricted Subsidiary (other than the
Borrower), any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Loan Party is merging with another Subsidiary (1) the continuing or
surviving Person shall be a Subsidiary Loan Party or (2) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is otherwise
permitted under Section 6.04;

(ii)(A) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary (other than the Borrower) may liquidate
or dissolve or change its legal form if Holdings determines in good faith that
such action is in the best interests of Holding and the Restricted Subsidiaries
and is not materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary (other than the Borrower) may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (A) the transferee must be a Loan
Party, (B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

(iv) the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person,
(B) any Investment in connection therewith is permitted under Section 6.04 and
(C) no Default under Sections 7.01(a), (b), (h) or (i) or an Event of Default
shall have occurred and be continuing;

 

99 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(v) any Restricted Subsidiary (other than the Borrower) may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12 (or arrangements for the compliance with such requirements within 30 days
(or by such later date reasonably satisfactory to the Administrative Agent)
shall have been made) and if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to such transaction; and

(vi) any Restricted Subsidiary (other than the Borrower) may effect a merger,
dissolution, liquidation, consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

(b) The Borrower will not, and Holdings and the Borrower will not permit any
Restricted Subsidiary or Intermediate Parent to, engage in any business other
than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related or
ancillary thereto.

(c) Holdings and any Intermediate Parent will not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Equity Interests of the Borrower and any Intermediate Parent,
(ii) the maintenance of its legal existence, including the ability to incur
fees, costs and expenses relating to such maintenance, (iii) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings, any Intermediate Parent and the Borrower, (iv) any public
offering of its common stock or any other issuance or registration of its Equity
Interests for sale or resale not prohibited by this Agreement, including the
costs, fees and expenses related thereto, (v) the Guarantees in respect of the
Loan Document Obligations and the performance of its Loan Document Obligations,
(vi) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying Taxes, (vii) providing indemnification to officers and directors and as
otherwise permitted in Section 6.07, (viii) activities incidental to the
consummation of the Transactions, (ix) activities expressly permitted under the
Loan Documents, (x) guarantees required by vendors or other trade creditors due
to the consolidation of audited financial statements at Holdings and
(ix) activities incidental to the businesses or activities described in clauses
(i) to (ix) of this paragraph.

(d) Holdings and Intermediate Parent will not own or acquire any assets (other
than Equity Interests as referred to in paragraph (c)(i) above, cash, Cash
Equivalents, loans and advances made by Holdings or any Intermediate Parent
under Section 6.04(b), intercompany Investments consisting of Indebtedness
permitted to be made by it under Section 6.04) or incur any liabilities (other
than liabilities as referred to in paragraph (c) above, liabilities imposed by
law, including Tax liabilities, and other liabilities incidental to its
existence and business and activities permitted by this Agreement).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
or any Intermediate Parent to, make or hold any Investment, except:

(a) cash and Cash Equivalents;

 

100 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of Holdings and its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
(provided that the amount of such loans and advances made in cash to such Person
shall be contributed to the Borrower in cash as common equity or Qualified
Equity Interests) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding at any time
(excluding any paid in kind capitalized interest in respect thereof) not to
exceed $5,000,000 (as determined at the time of such Investment);

(c) Investments (i) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary in any Loan Party, (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party and (iii) by Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary that is not a Loan Party, constituting an exchange of
Equity Interests of such Restricted Subsidiary for Indebtedness of such
Restricted Subsidiary or constituting Guarantees of Indebtedness or other
monetary obligations of Restricted Subsidiaries that are not Loan Parties owing
to any Loan Party;

(d) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(d) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such Investment to the extent as set forth on Schedule 6.04(d) or as
otherwise permitted by this Section 6.04;

(e) Investments in Swap Agreements permitted under Section 6.01(a)(vi);

(f) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(g) Permitted Acquisitions; provided that the aggregate amount of cash
consideration paid or provided by any Loan Party or any Restricted Subsidiary
after the Effective Date in reliance on this Section 6.04(g) (together with any
Investments made in Restricted Subsidiaries that are not Loan Parties pursuant
to Section 6.04(m)) for Permitted Acquisitions (including the aggregate
principal amount of all Indebtedness assumed in connection with Permitted
Acquisitions) for any Restricted Subsidiary that shall not be or, after giving
effect to such Permitted Acquisition, shall not become a Loan Party (or for
assets that are not purchased by, or promptly contributed to, a Loan Party),
shall not exceed the Non-Loan Party Investment Amount at such time (as
determined at the time of such Investment);

(h) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(i) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) in accordance with Section 6.06(a)(iv);

 

101 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(j) so long as no Event of Default shall have occurred and be continuing, other
Investments by the Borrower or any Restricted Subsidiary; provided that at the
time any such Investment is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (j) shall not exceed the Available
Amount at such time (excluding any paid in kind capitalized interest in respect
thereof and as determined at the time of such Investment);

(k) advances of payroll payments to employees in the ordinary course
of business;

(l) Investments and other acquisitions to the extent that payment for such
Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof);

(m) acquisitions of, Investments in, and loans and advances to, joint ventures
and Unrestricted Subsidiaries by the Borrower and its Restricted Subsidiaries,
so long as the aggregate amount invested, loaned or advanced pursuant to this
Section 6.04(m) (determined without regard to any write-downs or write-offs of
such investments, loans or advances), together with any Investments made in
Restricted Subsidiaries that are not Loan Parties pursuant to Section 6.04(g),
does not exceed the Non-Loan Party Investment Amount at such time (excluding any
paid in kind capitalized interest in respect thereof and as determined at the
time of such Investment);

(n) the licensing, sublicensing or contribution of rights in any Intellectual
Property pursuant to joint marketing arrangements with Persons other than
Holdings and its Restricted Subsidiaries in the ordinary course of business;

(o) Restricted Subsidiaries of Borrower may be established or created if the
Borrower and such Restricted Subsidiary comply with the requirements of
Section 5.11, if applicable;

(p) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of intellectual property, in each case in the ordinary
course of business;

(q) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(r) advances made in connection with purchases of goods or services in the
ordinary course of business;

(s) deposits of cash made in the ordinary course of business to secure
performance of operating leases;

(t) guarantees permitted under Section 6.01(a);

(u) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(v) Investments resulting from entering into Secured Cash Management
Obligations; and

 

102 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(w) other Investments by Holdings or any Restricted Subsidiary not to exceed, in
the aggregate, at any time outstanding, (excluding any paid in kind capitalized
interest in respect thereof) not to exceed $5,000,000 (as determined at the time
of such Investment).

SECTION 6.05 Asset Sales. Neither Holdings nor the Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
it, nor will Holdings or the Borrower permit any Restricted Subsidiary to issue
any additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and other than issuing Equity
Interests to Holdings, the Borrower or a Restricted Subsidiary in compliance
with Section 6.04(c)) (each, a “Disposition”), except:

(a) (i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and (ii) Dispositions of
property no longer used or useful in the conduct of the business of Holdings and
its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 6.04 and (iii) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for fair value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.06 and Liens permitted
by Section 6.02;

(f) Dispositions of cash and Cash Equivalents;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings and
its Restricted Subsidiaries, taken as a whole;

(i) Dispositions of property to Persons other than Restricted Subsidiaries
(other than the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would result from, such Disposition,
(ii) the aggregate fair market value of all property disposed of in reliance on
this clause (i) shall not exceed $5,000,000 (as determined at the time of such
disposition) in any fiscal year; and (iii) with respect to any Disposition
pursuant to this clause (i), Holdings, any Intermediate Parent, the Borrower or
a Restricted Subsidiary shall receive not less

 

103 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

than 75% of such consideration in the form of cash or Cash Equivalents; and
provided further that (i) Dispositions of the Equity Interests in the Borrower
shall be prohibited and (ii) Dispositions of the Equity Interests in any
Restricted Subsidiary shall be prohibited unless it is for all of the
outstanding Equity Interests of such Restricted Subsidiary owned (directly or
indirectly) by the Borrower, except to the extent constituting a Permitted
Investment in a Restricted Subsidiary under Section 6.04;

(j) Dispositions of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer or such real property as part of an insurance settlement;

(k) Dispositions of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(l) the termination, settlement or unwinding of Swap Agreements to the extent
such Swap Agreements are permitted pursuant to this Agreement;

(m) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings for fair market value; provided that no Default has
occurred or is continuing or would result therefrom;

(n) the lapse of registered patents, trademarks and other intellectual property
of Holdings and its Restricted Subsidiaries, so long as such lapse is not
materially adverse to the interests of the Lenders;

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(p) Dispositions of Permitted Factoring Facility Assets in accordance with the
terms of any Permitted Factoring Facility Documents;

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (j), (k) and (n) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary or any Intermediate Parent to, declare or make, directly or
indirectly, any Restricted Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary of the Borrower; provided that in the case of
any such Restricted Payment by a Restricted Subsidiary that is not a Wholly
Owned Subsidiary of the Borrower, such Restricted Payment is made to the
Borrower, any Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

104 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(ii) Holdings, any Intermediate Parent, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Qualified Equity Interests of such Person;

(iii) payment of (A) up to an aggregate amount of $250,000,000 for the Special
Dividend, portions of which, up to an aggregate amount not to exceed $30,000,000
(a “Partial Dividend Payment”), may be paid within 60 days after the Effective
Date and (B) and payments not to exceed $2,000,000 in the aggregate in respect
of withholding tax obligations made thereon (such payments being referred to in
the foregoing clauses (A) and (B) being collectively as the “Special Dividend
Payments”); provided, that after giving Pro Forma Effect to each such Special
Dividend Payment, whether made in whole on the Effective Date or as one or more
Partial Dividend Payments following the Closing Date, (1) the Borrower shall
have available unrestricted cash and Cash Equivalents reflected on its balance
sheet in an amount not less than $15,000,000; (2) no Default or Event of Default
shall exist or result therefrom, (3) the Administrative Agent shall have
received (x) a Solvency Certificate from a Responsible Financial Officer
certifying as to the solvency of the Borrower and its Restricted Subsidiaries on
a consolidated basis after giving effect to such Special Dividend Payment or
Partial Dividend Payment, as the case may be, (y) a certificate from a
Responsible Officer certifying that all the representations and warranties set
forth in this Agreement and the other Loan Documents are true and correct as of
such date and certifying as to the matters set forth in clauses (1) and (2) of
this proviso and (z) certified copies of board resolutions (to the extent not
already covered in such resolutions provided pursuant to Section 4.01(d) as
determined in the Administrative Agent’s reasonable discretion) approving the
payment of such Special Dividend Payment or Partial Dividend Payment, as
applicable;

(iv) so long as no Event of Default under Section 7.01(a), (b), (h) or (i) shall
have occurred and be continuing or would result therefrom, Holdings may redeem,
acquire, retire, repurchase or settle its Equity Interests (or any options or
warrants or stock appreciation rights issued with respect to any of such Equity
Interests or any phantom equity or similar plan relating to its Equity
Interests) (or make Restricted Payments to allow any of Holdings’ direct or
indirect parent companies to so redeem, retire, acquire or repurchase their
Equity Interests) held by current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings (or any direct or indirect parent thereof), the Borrower and the
Restricted Subsidiaries, (x) upon the death, disability, retirement or
termination of employment of any such Person or (y) otherwise in accordance with
any stock option or stock appreciation rights plan, any management, director
and/or employee stock ownership or incentive plan, stock subscription plan,
employment termination agreement or any other employment agreements, equity
holders’ agreement, or phantom equity plan or similar plan relating to its
Equity Interests;

(v) any Intermediate Parent, the Borrower and the Restricted Subsidiaries may
make Restricted Payments in cash or Cash Equivalents to Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary:

(A) the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay its Tax liability to the
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns attributable to the income of the Borrower and any of its
Restricted Subsidiaries; provided that Restricted Payments made pursuant to this
clause (a)(v)(A) shall not exceed the Tax liability that the Borrower and/or the
relevant Restricted Subsidiaries (as applicable) would have incurred were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group;

 

105 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(B) the proceeds of which shall be used by Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary to pay (1) its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
payable to third parties) that are reasonable and customary and incurred in the
ordinary course of business, and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof), in each case to the
extent attributable to the ownership or operations of the Borrower and the
Restricted Subsidiaries and (2) fees and expenses (x) due and payable by any of
the Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement;

(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay franchise Taxes and other fees, Taxes and expenses required to maintain
its corporate existence;

(D) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 6.06(a)(iv);

(E) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent thereof to pay) fees and expenses related
to any unsuccessful equity or debt offering permitted by this Agreement; and

(F) the proceeds of which shall be used to make payments permitted by clause
(b)(iv) of this Section 6.06;

(vi) in addition to the foregoing Restricted Payments and so long as no Event of
Default shall have occurred and be continuing or would result therefrom and
Holdings would be in compliance with a Total Net Leverage Ratio not to exceed
1.75 to 1.00, on a Pro Forma Basis as of the end of the most recently ended Test
Period, Restricted Payments in an aggregate amount not to exceed the Available
Amount at such time;

(vii) payments permitted under Section 6.07; and

(viii) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby.

(b) Neither Holdings nor the Borrower will, nor will they permit any other
Restricted Subsidiary or any Intermediate Parent to, make or pay, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Financing, or any other payment (including any payment under any
Swap Agreement) that has a substantially similar effect to any of the foregoing,
except:

 

106 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(i) payment of regularly scheduled or required interest payments as, in the form
of payment and when due in respect of any Indebtedness to the extent such
payments in respect of any Junior Financing are permitted by the subordination
provisions thereof;

(ii) refinancings, refundings, renewals, modifications or exchanges of
Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent; and

(iv) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and Holdings would be in compliance with a Total Net
Leverage Ratio not to exceed 2.25 to 1.00, on a Pro Forma Basis as of the end of
the most recently ended Test Period, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount not to exceed the Available Amount at
such time.

SECTION 6.07 Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary or any Intermediate Parent
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (i) transactions with
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary (or
an entity that becomes a Restricted Subsidiary as a result of the transaction),
(ii) on terms substantially as favorable to Holdings, any Intermediate Parent,
the Borrower or such Restricted Subsidiary as would be obtainable by such Person
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (iii) the payment of fees and expenses related to the Transactions,
(iv) issuances of Equity Interests of Holdings to the extent otherwise permitted
by this Agreement, (v) employment agreements and severance arrangements and
health, disability and similar insurance or benefit plans between Holdings, any
Intermediate Parent, the Borrower and the Restricted Subsidiaries and their
respective officers and employees (including management and employee benefit or
incentive plans or agreements, phantom equity plans, subscription agreements or
similar agreements pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with present or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business or otherwise in connection with
the Transactions (including loans and advances pursuant to Sections 6.04(b) and
6.04(k)) and any payments in respect thereof, (vi) transactions pursuant to
permitted agreements in existence or contemplated on the Effective Date and set
forth on Schedule 6.07 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (vii) Restricted Payments
permitted under Section 6.06, (viii) transactions between the Borrower or any
Restricted Subsidiary and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of the Borrower, Holdings or
any Intermediate Parent; provided, that such director abstains from voting as a
director of the Borrower, Holdings or such Intermediate Parent, as the case may
be, on any matter involving such other Person; (ix) any issuance of Equity
Interests, or other payments, awards or grants in cash, securities, Equity
Interests or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of the Borrower; (x) loans or advances to officers, directors,
employees or consultants of the Borrower or any of the Restricted Subsidiaries
to the extent permitted by Section 6.04; (xi) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrower, any Intermediate
Parent and the Restricted Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operations of Holdings, any

 

107 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Intermediate Parent, the Borrower and the Restricted Subsidiaries;
(xii) consulting and advisory services performed by Cerberus Operations and
Advisory Company and payments in respect of such services not to exceed
$2,000,000 in any fiscal year, (xiii) such other transactions or series of
related transactions with respect to which the aggregate consideration paid, or
fair market value of property disposed of, by Holdings and the Restricted
Subsidiaries do not at any time exceed $100,000 in the aggregate and
(xiv) transactions (A) solely among Loan Parties or (B) among the Borrower and
any Restricted Subsidiary or among Restricted Subsidiaries.

SECTION 6.08 Restrictive Agreements. Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary or Intermediate Parent to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Holdings, any Intermediate Parent, the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the date hereof and (to
the extent not otherwise permitted by this Section 6.08) are listed on
Schedule 6.08 and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions, taken as a
whole, in any material respect, (ii)(x) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such restrictions were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (ii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, taken as a whole, in any material respect, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01; provided that such restrictions will not materially
affect the Borrower’s ability to pay the Loan Documentation Obligations as they
become due, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
(x) are customary provisions restricting assignment of any license, lease or
other agreement entered into in the ordinary course of business and otherwise
permitted hereunder, (xi) are restrictions on cash (or Cash Equivalents) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Cash Equivalents or deposits) or (xii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any Restricted Subsidiary, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Loan Parties and their
subsidiaries to meet their ongoing obligations.

SECTION 6.09 Amendment of Junior Financing and Organizational Documents. Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
or Intermediate Parent to, amend, modify, waive, terminate or release (a) the
documentation governing any Junior Financing in violation of any subordination
or intercreditor agreement applicable thereto or (b) any Organizational
Document, if the effect of such amendment, modification, waiver, termination or
release is materially adverse to the Lenders.

 

108 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.10 Total Net Leverage Ratio. Holdings will not permit the Total Net
Leverage Ratio as of the last day of any Test Period set forth below to be
greater than the ratio set opposite such Test Period:

 

Test Period

  

Maximum Total Net

Leverage Ratio

September 27, 2014 through

July 4, 2015

   4.75:1.00

October 3, 2015 through

July 2, 2016

   4.50:1.00

October 1, 2016

   4.00:1.00

December 31, 2016 through

June 30, 2018

   3.50:1.00

September 29, 2018 through

June 29, 2019

   3.00:1.00

September 28, 2019

and thereafter

   2.75:1.00

SECTION 6.11 Changes in Fiscal Periods. Neither Holdings nor the Borrower will
make any change in fiscal year; provided, however, that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement and
the other Loan Documents that are necessary to reflect such change in fiscal
year.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings or any of its Restricted Subsidiaries in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any certificate or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

   109    Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(d) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in (i) Sections 5.04
(with respect to the existence of Holdings or the Borrower) or 5.10 or in
Article VI; provided that any Event of Default under Section 6.10 is subject to
cure as provided in Section 7.02 or (ii) Section 5.02(a) and such failure shall
continue unremedied for a period of ten (10) days;

(e) Holdings or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after receipt of
written notice thereof from the Administrative Agent or the Required Lenders to
the Borrower;

(f) Holdings or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, any Intermediate Parent, the Borrower or
any Material Subsidiary or its debts, or of a material part of its assets, under
any Debtor Relief Law or any other insolvency, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
any Intermediate Parent, the Borrower or any Material Subsidiary or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) Holdings, any Intermediate Parent, the Borrower or any other Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, court protection, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for Holdings, any Intermediate Parent, the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

 

110 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $15,000,000 (to the extent not covered by insurance as to which the
insurer has been notified of such judgment or order and has not denied coverage)
shall be rendered against Holdings or any of its Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any judgment creditor shall legally attach or levy upon assets of such Loan
Party that are material to the businesses and operations of Holdings and its
Restricted Subsidiaries, taken as a whole, to enforce any such judgment;

(k) an ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of a Loan Party in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under or consented to under the Loan Documents, (ii) solely as a result of acts
or omissions of the Administrative Agent or any Lender or (iii) as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage in
writing;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted in writing by any Loan
Party not to be a legal, valid and binding obligation of any Loan Party thereto
other than as expressly permitted hereunder or thereunder;

(n) any of the Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);

(o) the subordination provisions set forth in any documentation relating to
Junior Financing shall cease to be effective or cease to be legally valid,
binding and enforceable against the holders of any Junior Financing, or in each
case any Loan Party shall affirmatively assert in writing any of the foregoing;
or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings, any
Intermediate Parent or the Borrower described in paragraph (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest

 

111 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to Holdings, any Intermediate Parent or the
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) exercise any and all rights and remedies
available to it under the Loan Documents and applicable law. Notwithstanding
anything herein to the contrary, the enforcement of any remedies pursuant to
this Section 7.01 shall be subject to Section 4.02 of the Collateral Agreement.

SECTION 7.02 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that Holdings and the Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of Holdings, at any time after the beginning of such fiscal
quarter until the expiration of the 10th Business Day subsequent to the date on
which a Compliance Certificate with respect to such fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) is required to be
delivered in accordance with Section 5.01(d), Holdings shall have the right to
issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Holdings as cash common equity or other
Qualified Equity Interests (which Holdings shall contribute through its
Restricted Subsidiaries of which the Borrower is a Restricted Subsidiary to the
Borrower as cash common equity) (collectively, the “Cure Right”), and upon the
receipt by the Borrower of the Net Proceeds of such issuance (the “Cure Amount”)
pursuant to the exercise by Holdings of such Cure Right the Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustment:

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of Holdings and
its Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), Holdings and its Restricted Subsidiaries shall then be in compliance with
the requirements of the Financial Performance Covenant, Holdings and its
Restricted Subsidiaries shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any financial-ratio based
conditions other

 

112 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

than compliance with the Financial Performance Covenant and there shall be no
pro forma reduction in indebtedness with the proceeds of any Cure Amount nor any
increase in the available unrestricted cash on the balance sheet of Holdings and
its Restricted Subsidiaries for purposes of determining compliance with the
Financial Performance Covenant, the Total Net Leverage Ratio definition or for
any other purpose. For the avoidance of doubt, no Lender shall be required to
make any extension of credit and no Issuing Bank shall be required to Issue any
Letters of Credit during the ten Business Day period referred to in clause
(a) above unless the Borrower has received the proceeds of such Cure Amount.

SECTION 7.03 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth herein), any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in accordance
with Section 4.02 of the Collateral Agreement.

ARTICLE VIII

Administrative Agent

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders, the Swingline Lender and the Issuing Banks hereby
irrevocably appoints Société Générale to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of, or any obligations under, any
of such provisions except for its consent rights set forth in Section 8.06.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders, the Swingline Lender and the Issuing
Banks hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of such Lender and Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

113 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct; provided that the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or an Issuing Bank; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition

 

114 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders, the Issuing Banks and the Borrower, subject to the appointment of a
successor administrative agent in accordance with this Section 8.06. If the
Administrative Agent (or an Affiliate thereof) becomes a Defaulting Lender and
is not performing its role hereunder as Administrative Agent, the Administrative
Agent may be removed as the Administrative Agent hereunder at the request of the
Borrower or the Required Lenders upon 10 days’ notice to the Administrative
Agent, subject to the appointment of a successor administrative agent in
accordance with this Section 8.06. Upon receipt of any such notice of
resignation or upon any such removal, the Required Lenders shall have the right,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed if such successor is a commercial bank with a combined capital and
surplus of at least $1,000,000,000) (provided that no consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing), to appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks (and with the consent of the
Borrower unless an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing), appoint a successor Administrative Agent, which
shall be an Approved Bank with an office in the United States, or any Affiliate
of any such Approved Bank; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Banks directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of

 

115 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Société Générale as Administrative Agent pursuant to this
section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Société Générale resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of Issuing Bank hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all Obligations with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations with respect
to Letters of Credit under Section 2.05. If Société Générale resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04. Upon the appointment by the Borrower
of a successor Issuing Bank or Swingline Lender hereunder (which successor shall
in all cases be a Lender other than a Defaulting Lender), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank or Swingline Lender, as applicable,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Société Générale to
effectively assume the obligations of Société Générale with respect to such
Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Lead Arrangers nor any person named on the cover
page hereof as a “Joint Bookrunner” or “Co-Syndication Agent” shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim; Authorization to
Enter into Subordination Agreement. (a) In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or outstanding Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

116 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit outstanding and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

(b) The Lenders irrevocably authorize the Administrative Agent to enter into and
perform its obligations under any intercreditor agreement or subordination
agreement with respect to any such Indebtedness permitted to be incurred by the
Loan Parties under this Agreement and any amendments, restatements, supplements
or other modifications thereof approved in accordance with the terms thereof.
Each Lender acknowledges and agrees to the terms of such subordination or
intercreditor agreement.

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to their benefit hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or voting such claims

 

117 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law (it being
understood that Affiliated Lenders shall remain subject to the restrictions set
forth in Section 9.04(f)(v)); and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article VII and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.18, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after the demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.17 and without limiting any obligation of the
Borrower to do so pursuant to such Section), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(i) relating to
the maintenance of a Participant Register and (iii) any Taxes (other than
Indemnified Taxes and Other Taxes) that are attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, together with all expenses incurred, including legal expenses
and any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article VIII. The agreements in this Article VIII shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations. For the
avoidance of doubt, the term “Lender” in this Article VIII shall include each
Issuing Bank and Swingline Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent, or Société Générale
, in its capacity as Issuing Bank or Swingline Lender, to the address, fax
number, e-mail address or telephone number specified for such Person on Schedule
9.01; and

(ii) if to any other Lender or Issuing Bank, to it at its address (or fax
number, telephone number or e-mail address) set forth in the applicable
Assignment and Assumption or to such other address (or fax number, telephone
number or e-mail address) as provided in writing to the Borrower and the
Administrative Agent.

 

118 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, any Intermediate Parent, the
Borrower, any Lender, any Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings, the Borrower, any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the Swingline Lender and each Issuing Bank may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax or telephone number for notices

 

119 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender, each Swingline Lender and each
Issuing Bank agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower or Holdings in any case shall
entitle the Borrower or Holdings to any other or further notice or demand in
similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Revolving Commitment
Increase or Incremental Term Facility Amendment, any Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

120 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce the amount of scheduled amortization of the
principal amount of any Loan or reduce any premium, fees or other amounts
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any waiver of any condition
precedent set forth in Article IV or the waiver of any Default, or mandatory
prepayment shall not constitute a reduction in principal, LC Disbursement,
interest, fees or prepayment premiums)), provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay default interest pursuant to Section 2.13(c);

(iii) postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the reimbursement date with respect to any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby (it being understood the waiving of the applicability
of post-default increases in interest rates and any waiver of any Default,
mandatory prepayment or condition precedent set forth in Article IV shall not
constitute a postponement of any date for payment of any principal, LC
Disbursement or interest, fees or prepayment premiums payable hereunder);

(iv)(A) change Sections 2.10(c) or 2.18(b) or (c) hereof in a manner that would
alter the pro rata sharing of payments required thereby or (B) change
Section 2.11(f) or Section 7.03 hereof in a manner that would alter the manner
in which payments or prepayments of principal, interest or other amounts shall
be applied as among the Lenders or Classes or Types of Loans, in each case
without the written consent of each Lender directly and adversely affected
thereby;

(v) change any of the provisions of this Section 9.02 without the written
consent of each Lender directly and adversely affected thereby;

(vi) reduce the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided for in the Guarantee
Agreement) without the written consent of each Lender (except as expressly
provided in the Security Documents or the other Loan Documents);

(viii) release all or substantially all of the Collateral from the Liens of the
Security Documents (except as expressly provided for in the Security Documents
or the other Loan Documents) or subordinate a substantial portion of such Liens
to other Lien except as expressly permitted under this Agreement or the other
Loan Documents, in each case, without the written consent of the Required
Lenders;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
any Issuing Bank without the prior written consent of the Administrative Agent,
such Swingline Lender or such Issuing Bank, as the case may be and (B) the
exercise of rights and remedies in respect of the Collateral shall be subject to
the provisions of Section 4.02 of the Collateral Agreement.

 

121 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified as is
reasonably necessary to effect the provisions of Section 2.20 with the consent
of the Administrative Agent and the Borrower without the need to obtain the
consent of any Lender or Issuing Bank, (ii) this Agreement and any other Loan
Document may be amended, supplemented or otherwise modified, or any provision
thereof waived as is reasonably necessary, with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, if such amendment, supplement, modification or
waiver is delivered in order to (A) cure ambiguities, omissions, mistakes or
defects or (B) cause any Security Document to be consistent with this Agreement
and the other Loan Documents, (iii) without the consent of any Lender or Issuing
Bank, the Borrower and the Administrative Agent or any other collateral agent
may enter into any amendment, supplement, waiver or modification of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest of the
Secured Parties in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties or as required by local law to give
effect to, or protect any security interests for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law or this Agreement or in each case to otherwise enhance the rights
or benefits of any Lender under any Loan Document and (iv) the Fee Letter may be
amended or modified, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. The Administrative Agent shall make
available to the Lenders copies of each amendment or other modification to the
Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender (unless prohibited
under applicable law) to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement (or in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of Loans
or Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding par principal amount of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) (or all such amounts in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).

 

122 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), the Lead
Arrangers, the Swingline Lender and each Issuing Bank including the reasonable
fees, charges and disbursements of one counsel to the Administrative Agent, the
Lead Arrangers, the Swingline Lender and each Issuing Bank and to the extent
reasonably deemed necessary by the Administrative Agent, one local counsel in
each relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Administrative Agent, Issuing Bank, Swingline
Lender or Lead Arrangers subject to such conflict), one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole), in connection with the syndication of the credit facilities
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof, (ii) all reasonable and documented or invoiced out-of-pocket
costs and expenses incurred by each Issuing Bank in connection with the
issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers,
each Issuing Bank, the Swingline Lender and each Lender, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing Banks, the Lenders, the Swingline Lender and the Lead
Arrangers in connection with the enforcement or protection of any rights or
remedies (A) in connection with the Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Laws), including its rights under this Section or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket costs and expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that such counsel shall be limited to one lead counsel and such
local counsel (exclusive of any reasonably necessary special counsel) as may
reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Swingline Lender, each Lender, the Lead Arrangers and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented or invoiced out-of-pocket
fees and expenses of any one counsel for all Indemnitees, taken as a whole,
selected by the Administrative Agent (and, in the case of an actual or perceived
conflict of interest where the

 

123 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Indemnitee affected by such conflict notifies the Borrower of any existence of
such conflict and in connection with the investigating or defending any of the
foregoing (including the reasonable fees) has retained its own counsel, of
another firm of counsel for such affected Indemnitee), and to the extent
required, one firm or local counsel in each relevant jurisdiction (which may
include a single special counsel acting in multiple jurisdictions), incurred by
or asserted against any Indemnitee by any third party or by the Borrower,
Holdings or any Subsidiary arising out of any claims, actions, suits, inquiries,
litigation, investigation or proceeding in connection with, or as a result of
(i) the execution or delivery of this Agreement, any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) to the
extent in any way arising from or relating to any of the foregoing, any actual
or alleged presence or Release of Hazardous Materials on, at, to or from any
Mortgaged Property or any other property currently or formerly owned or operated
by Holdings, the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to Holdings, the Borrower or any Subsidiary,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, Holdings or any Subsidiary and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (x) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) resulted from a material breach of the Loan Documents by such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (z) arise from disputes
between or among Indemnitees or their Related Parties that do not involve an act
or omission by Holdings, the Borrower or any Subsidiary (provided that the
Administrative Agent and the Lead Arrangers shall be indemnified in their
capacities as such or in similar role notwithstanding this clause (z)). For the
avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes
that are imposed with respect to any payments of any obligation of any Loan
Party under any Loan Document, which shall be governed solely by Section 2.17,
or with respect to Other Taxes, which shall be governed solely by Section 2.17.
In addition, this paragraph (b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims, damages, liabilities or applicable counsel
fees or expenses arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender (or, in the case of a payment to an Issuing
Bank or the Swingline Lender, each Revolving Lender) severally agrees to pay to
the Administrative Agent or such Issuing Bank or Swingline Lender, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank or Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and Incremental Term Loans and unused Commitments at such
time (or, in the case of a payment to an Issuing Bank or Swingline Lender, its
share of the aggregate Revolving Exposures only). The obligations of the Lenders
under this paragraph (c) are subject to the last sentence of Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

 

124 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, neither Holdings, any
Intermediate Parent nor the Borrower shall assert, and each hereby waives, any
claim against any Indemnitee (i) for any direct or actual damages arising from
the use by unintended recipients of information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a material breach of the Loan Documents by, such Indemnitee or its Related
Parties or (ii) on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof. In addition, no
Loan Party shall be liable to an Indemnitee for any indirect, special,
consequential or punitive damages except any such damages incurred or paid by an
Indemnitee to a third party.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(x) by a Term Lender (I) to any Lender or an Affiliate of any Lender or to an
Approved Fund or (II) if an Event of Default or a Default has occurred and is
continuing or (y) by a Revolving Lender (I) to any other Revolving Lender or an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender or
(II) if an Event of Default or a Default has occurred and is continuing,
provided that during such period assignments shall be made in consultation with
the Borrower; provided, further, that no consent

 

125 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

of the Administrative Agent shall be required for an assignment (x) by a Term
Lender to any Lender or an Affiliate of any Lender or to an Approved Fund or
(y) by a Revolving Lender to any other Revolving Lender or an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender and (B) solely in the
case of Revolving Loans and Revolving Commitments, each Issuing Bank and
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan or Term Commitment. Notwithstanding anything in this
Section 9.04 to the contrary, if the Borrower has not given the Administrative
Agent written notice of its objection to such assignment within five
(5) Business Days after written notice to the Borrower requesting such consent,
the Borrower shall be deemed to have consented to such assignment.
Notwithstanding anything to the contrary in this Agreement or in any Assignment
and Assumption, no assignment made in accordance with the requirements of this
Section 9.04 at the time when made shall be subsequently invalidated solely by
virtue of such assignee being subsequently being identified by the Borrower as a
competitor of the Borrower or its Subsidiaries after such Assignment and
Assumption was effected.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) $1,000,000 in the case of
assignments of Term Loans and (y) $2,500,000 in the case of assignments of
Revolving Loans or Revolving Commitments (and, in each case, integral multiples
thereof), unless the Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing, (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; provided further that assignments made pursuant to
Section 2.19(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective, (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent and the Borrower any Tax forms
required by Section 2.17(e) a written notice in which the assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws and
(E) unless the Borrower otherwise consents, no assignment of all or any portion
of the Revolving Commitment of a Lender that is also an Issuing Bank or
Swingline Lender may be made unless (1) the assignee shall be or become an
Issuing Bank or Swingline Lender, as applicable, and assume a ratable portion of
the rights and obligations of such assignor in its capacity as Issuing Bank or
Swingline Lender, or (2) the assignor agrees, in its discretion, to retain all
of its rights with respect to and obligations to make or issue Letters of Credit
or Swingline Loans, as applicable, hereunder in which case the Applicable
Fronting Exposure of such assignor may exceed such assignor’s Revolving
Commitment for purposes of Sections

 

126 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

2.04(a) and 2.05(b) by an amount not to exceed the difference between the
assignor’s Revolving Commitment prior to such assignment and the assignor’s
Revolving Commitment following such assignment; provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section. Notwithstanding the foregoing, no assignee,
which as of the date of any assignment to it pursuant to this Section 9.04 would
be entitled to any payments under Sections 2.15 or 2.17 in an amount greater
than the assigning Lender would have been entitled to as of such date with
respect to the rights assigned, shall be entitled to such greater payments. The
benefit of each Security Document shall be maintained in favor of the assignee
(without prejudice to Section 8.07).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee and any Tax forms required by
Section 2.17(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (v) and paragraph
(iv) above.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

127 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other Persons other than a natural person, a Defaulting Lender,
Holdings, the Borrower or any of Holding’s Subsidiaries (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Holdings, the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
such Participant’s compliance with Section 2.17(e)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably

 

128 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(f) No Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to any Affiliated Lender nor may any Affiliated
Lender constitute an Incremental Term Lender hereunder, except subject to, and
in accordance with, the following limitations:

(i) Such Affiliated Lender may not be Holdings, the Borrower or any of their
respective Subsidiaries;

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings or conference calls attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices or Borrowings,
notices or prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;

(iii) [reserved];

(iv) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), except for any
amendment, waiver or modification that (x) requires the consent of each affected
Lender or (y) requires the consent of each Lender and, in the case of this
clause (y), disproportionately adversely affects such Affiliated Lender in any
material respect as compared to other Lenders, Loans held by Affiliated Lenders
will be excluded from the determination of whether the requisite consent has
been obtained;

(v) for purposes of voting on any chapter 11 plan under the Bankruptcy Code (or
similar plans under other Debtor Relief Laws), Affiliated Lenders will be deemed
to have voted in the same proportion as Lenders that are not Affiliated Lenders
voting on such matter;

(vi) Affiliated Lenders may not purchase Revolving Loans by assignment pursuant
to this Section 9.04;

(vii) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-2 hereto (an “Affiliated Lender
Assignment and Assumption”) in lieu of an Assignment and Assumption, which
Affiliated Lender Assignment and Assumption shall clearly identify such assignee
as an Affiliated Lender;

(viii) no Affiliated Lender shall have any right to make or bring any claim, in
its capacity as a Lender hereunder, against the Administrative Agent, the other
Agent Parties, any other agent, any Lead Arrangers or any other Lender with
respect to the duties and obligations of such Persons under the Loan Documents;

 

129 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(ix) the total principal amount of all Classes of Loans purchased by assignment
pursuant to this Section 9.04 and held at any time by all Affiliated Lenders in
the aggregate may not exceed 25% of the aggregate outstanding principal amount
of all Term Loans and Incremental Term Loans (determined as of the time of such
purpose); and

(x) the Affiliated Lenders, collectively, shall at all times comprise in the
aggregate less than 50% of the Lenders with respect to the Term Facility.

The provisions of the foregoing Section 9.04(f) shall not apply to any
Affiliated Lender that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such entity (each such entity, a “Debt Fund
Affiliate”); provided that the aggregate Loans and Commitments of Debt Fund
Affiliates in excess of 49.9% of all aggregate Loans and Commitments shall be
disregarded for the purposes of any amendment, modification or waiver of the
Loan Documents requiring the consent of the Required Lenders; and provided,
further, that Debt Fund Affiliates may not purchase or hold Revolving Loans or
Commitments at any time.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(e) or (e).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and

 

130 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Swingline Lender or an Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
Administrative Agent, the applicable Lender, the Swingline Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of the Administrative Agent, each Lender, each
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Bank, the
Swingline Lender and their respective Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

 

131 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against Holdings or the Borrower or their respective
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and its
and its Affiliates’ directors, officers, employees, trustees, agents and
advisors, including accountants and legal counsel (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent,
any Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory

 

132 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

authority or self-regulatory authority, required by applicable law or by any
subpoena or similar legal process; provided that solely to the extent permitted
by law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender and the Administrative
Agent shall notify the Borrower as promptly as practicable of any such requested
or required disclosure in connection with any legal or regulatory proceeding;
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of Holdings, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any permitted assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any Swap
Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents, (C) any pledgee
referred to in Section 9.04(d) or (D) if required by insurers or reinsurers,
(vi) if required by any rating agency; provided that prior to any such
disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than Holdings or the Borrower. For the purposes hereof,
“Information” means all confidential and non-public information received from
Holdings or the Borrower relating to Holdings, the Borrower, any other
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN WRITING THOUGH A NOTICE OR THE RELEVANT ASSIGNMENT AND ASSUMPTION
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

133 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.13 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act.

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees.

(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party). Upon any Disposition by any Loan Party (other than to
Holdings, the Borrower or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement or any other Loan Document, or upon
the effectiveness of any written consent to the release of the security interest
created under any Security Document or any other Loan Document in any Collateral
or the release of Holdings or any Subsidiary Loan Party from its Guarantee under
the Guarantee Agreement pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents or such Guarantee shall be
automatically released. Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than (x) contingent
indemnification obligations as to which no claim has been made and (y) Secured
Cash Management Obligations and Secured Swap Obligations (each as defined in the
Collateral Agreement) as to which arrangements reasonably satisfactory to the
applicable Secured Party (as defined in the Collateral Agreement) have been
made) and the expiration or termination of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of this Agreement, or as a result of such

 

134 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

Letters of Credit being backstopped or cash collateralized), all obligations
under the Loan Documents and all security interests created by the Security
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release so
long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv), (v), (vi), (viii), (xi),
(xii) or (xiv), clauses (c), (d), (e), (g) and (i) of the definition of
“Permitted Encumbrances” and Liens set forth on Schedule 6.02.

(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.15. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders, the Lead Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders,
the Issuing Banks and the Lead Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings, any of their respective Affiliates or any other
Person and (B) none of the Administrative Agent, the Lenders, the Issuing Banks
or the Lead Arrangers has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders, the Issuing Banks,
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Lenders, the Issuing Banks and the Lead Arrangers has
any obligation to disclose any of such interests to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders, the Issuing Banks or the
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

135 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent,
any Issuing Bank or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged or received by the
Administrative Agent, any Issuing Bank or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

[Remainder of Page Intentionally Blank.]

 

136 Blue Bird Body Company Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCHOOL BUS HOLDINGS INC., as Holdings By:

/s/ Phil Tighe

Name: Phil Tighe Title: Chief Financial Officer BLUE BIRD BODY COMPANY, as
Borrower By:

/s/ Phil Tighe

Name: Phil Tighe Title: Chief Financial Officer PEACH COUNTY HOLDINGS, INC., as
Intermediate Parent By:

/s/ Phil Tighe

Name: Phil Tighe Title: Chief Financial Officer BLUE BIRD CORPORATION, as
Intermediate Parent By:

/s/ Phil Tighe

Name: Phil Tighe Title: Chief Financial Officer

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE , as Administrative Agent By:

/s/ Michael Finkelman

Name: Michael Finkelman Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE , as a Lender

By:

/s/ Michael Finkelman

Name: Michael Finkelman

Title: Managing Director

SOCIÉTÉ GÉNÉRALE , as Swingline Lender

By:

/s/ Michael Finkelman

Name: Michael Finkelman

Title: Managing Director

SOCIÉTÉ GÉNÉRALE , as Issuing Bank

By:

/s/ Michael Finkelman

Name: Michael Finkelman

Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIHI LLC, as Lender By:

/s/ Kevin S. Smith

Name: Kevin S. Smith Title: Authorized Signatory By:

/s/ Stephen Mehos

Name: Stephen Mehos Title: Authorized Signatory FIFTH THIRD BANK, as Lender By:

/s/ Charles A. Stearns

Name: Charles A. Stearns Title: Managing Director

 

[Signature Page to Credit Agreement]